Exhibit 10.11
 
 
LEASE


DEFINITION OF LEASE TERMS
 
*See attached Lease Provisions pages 1-3 and Building and Regulations page
'Rules-1'
 
 

 LANDLORD:  10039 Bissonnet,
L.P.                                                   SUITE #   
  250                                 TENANT:  ATS Services,
Inc.                                                          

 

 BUILDING:  10039  Bissonnet                          ADDRESS:   10039
Bissonnet                                                           
     (name)       Houston, TX
77036                                                    

 
                                                                                                               
TERM: Three (3)         years  Zero (0)           months
OR                                                month-to-month
     (Tenant initials)


COMMENCEMENT DATE: March 1st, 2002
 


 

 BASIC RENT (monthly):  $1,110.00   SECURITY DEPOSIT:  848.25      TENANT
ADDRESS (not in building):     Zack W. Elgamal                     Drivers
License #: 1244 [ILLEGIBLE]  PHONE#:  713-779-9800  
 [ILLEGIBLE]___________State:__[ILLEGIBLE]_______________  FAX #: 713- 779-9862 
 Houston, TX [ILLEGIBLE]  Social Security # [ILLEGIBLE]                     
 LANDLORD ADDRESS:  10039 Bissonnet, L..P.       (FOR ALL OTHER PURPOSES):  
     2650 FOUNTAINVIEW, SUITE 400        HOUSTON, TEXAS 77057

 
SPECIAL PROVISIONS:  Tenant agrees to the following rent schedule:
·
From 3-1-02 to 2-28-04:  $1,110.00 per month 

·
From 3-1-04 to 2-28-05:  $1,305.00 per month 

·
All rates subject to "CPI" clause in this Lease 

·
Landlord at [ILLEGIBLE] 

·
Tenant shall have the option to [ILLEGIBLE] this Lease for 2 additional
[ILLEGIBLE] 



 

 Attested by:  Attested by:      /s/ Zak W. Elgamal_____________       
 LANDLORD:  10039 Bissonnet,
L.P.                                                     TENANT   (signature)  
     ATS Services, Inc.   Zak W. Elgamal    TENANT   (Print Name)  By: Boxer
Property Management Corp./s/ [ILLEGIBLE]                    A Texas
Corporation                               Leasing Representative
 Date:  2/28/02                                       (Management Company for
Landlord)        Date:  2-28-02        

 
 
1

--------------------------------------------------------------------------------

 
 
LEASE PROVISIONS:


THIS LEASE (“Lease”) is made by and between LANDLORD and TENANT.  In
consideration of the mutual covenants and agreements herein set forth, and any
other consideration, Landlord leases to Tenant and Tenant leases from Landlord
the area generally outlined on the plan attached hereto as “Exhibit A”,
hereinafter referred to as the “Premises” which is part of the Building
(hereinafter referred to as the “Building”).


1.           TERM.  The term of this Lease shall continue, unless sooner
terminated as provided hereinafter.   In the event that Term is month-to-month,
either party may terminate this Lease with a thirty (30) day written
notice.  Landlord reserves the right to increase monthly Rent for any
month-to-month lease with a thirty (30) day written notice to Tenant.  New Rent
shall immediately become effective and due at the end of the thirty (30) day
notice period.
 
2.           BASIC RENT AND SECURITY DEPOSIT.  Except as provided for in this
Lease, Tenant will pay to Landlord without deduction or setoff, Basic Rent for
each month of the entire Lease Term.  The term “Rent” shall mean the amounts so
payable plus all other amounts payable by Tenant under this Lease. One full
monthly Basic Rent Installment together with a Security Deposit shall be payable
by Tenant upon execution of this Lease.  Basic Rent for any fractional month at
the beginning or end of the Term shall be prorated.  The Security Deposit shall
be held by Landlord, without interest, as security for Tenant’s performance
under this Lease, and not as an advance payment of rent or a measure of
Landlord’s damages.  Upon an Event of Default (defined below) or any damage to
the Building or Premises caused by Tenant, its employees or invitees, Landlord
may, without prejudice to any other remedy, use the Security Deposit to cure
such Event of Default or repair any damage.  Following any application of the
Security Deposit, Tenant shall, on demand, restore the Security Deposit to its
original amount. If Tenant is not in default hereunder, any remaining balance of
the Security Deposit shall be returned to Tenant upon termination of this Lease.
If Landlord transfers it interest in the Premises, Landlord may assign the
Security Deposit to the transferee and thereafter shall have no further
liability for the Security Deposit. Rent is due, and must be received by
Landlord, by the first day of every month, at address specified by Landlord.
 
3.           LANDLORD’S OBLIGATIONS.
(a)      Landlord will furnish to Tenant at Landlord’s expense:
(1)        water at those points of supply provided for the general use of
tenants of the Building;
(2)        heated and refrigerated air conditioning in season, at such times as
Landlord determines, and at such temperatures and in such amounts as reasonably
considered necessary by Landlord; service on Sundays, Saturdays, and holidays
are optional on the part of the Landlord;
(3)        janitorial services to the Premises on weekdays other than holidays
and window washing as may, in Landlord’s judgment, be reasonably required;
(4)        passenger elevators for ingress to and egress from the Premises, in
common with other tenants;
(5)        replacement of Building standard light fixtures; and
(6)        electric lighting for public areas and special service areas of the
Building to the extent deemed by the Landlord to be reasonable.
 
 
2

--------------------------------------------------------------------------------

 
 
(b)      Landlord shall furnish electrical current required for normal office
use of the Premises. Tenant shall pay Landlord’s cost for any such excess use of
electricity within ten (10) days after being invoiced therefore.  In the event
that the price of electricity per kilowatt hour, or “kwh”, paid by the Landlord
for the electricity supplied to the Premises increases by thirty percent (30%)
or more from the Commencement Date of this Lease, Landlord may pass through the
cost of any such increase above the thirty percent (30%) threshold to Tenant,
based on Tenant’s pro-rata share of the total rentable square footage of the
building.  Tenant agrees to pay such charge immediately upon receipt of written
notice of the charge from Landlord or its management company.  Any such charges
will be billed monthly, and shall be determined using as the base rate the price
per kwh charged for the time period covering the Commencement Date.
(c)      Failure to furnish, stoppage, or interruption of these services
resulting from any cause shall not render Landlord liable in any respect for
damages to either person, property or business, or be construed as an eviction
of Tenant, work an abatement of rent, or relieve Tenant from performance of its
obligations. Should any equipment furnished by Landlord cease to function
properly, Landlord shall use reasonable diligence to repair the same
promptly.  Landlord shall not be obligated to furnish these services if Tenant
is in default under this Lease.
 
4.           IMPROVEMENTS.  Landlord shall, at its expense, install improvements
described in “Exhibit B” as therein provided.  All other improvements to the
Premises shall be installed at Tenant’s expense in accordance with plans and
specifications and by contractors approved, in writing, by Landlord.
 
5.           RELOCATION.  Landlord may relocate Tenant to space the same size or
larger, and the Basic Rent shall remain the same regardless of the size of the
new space.
 
6.           USE OF PREMISES. Tenant will use the Premises for office purposes
only. Tenant shall not permit more than five (5) persons per 1,000 square feet
to occupy the premises at any time; use or occupy the Building for any purposes
which is unlawful or dangerous; permit the maintenance of any nuisance, disturb
the quiet enjoyment for all of the Building, emit offensive odors or conditions
into other portions of the Building; sell, purchase, or give – [ILLEGIBLE]
 
7.           [ILLEGIBLE].
 
8.           [ILLEGIBLE].
 
9.           MORTGAGES.  Tenant accepts the Lease subordinate to any deeds of
trust, mortgage or other security interests which might now or hereafter
constitute a lien upon the Building or the Premises. – Tenant shall, immediately
upon request, execute such documents, including estopple letters, as may be
required for the purposes of subordinating or verifying this Lease.
 
10.           ASSIGNMENT; SUBLEASING. Tenant shall not assign this lease by
operation of law or otherwise (including without limitation by transfer of
stock, merger or dissolution), mortgage or pledge the same or sublet the
Premises or any part thereof, without prior written consent of Landlord, which
Landlord may grant or deny in its sole discretion. Landlord’s consent to an
assignment or subletting shall not release Tenant from any obligation hereunder,
and Landlord’s consent shall be required for any subsequent assignment or
subletting. If Tenant desires to assign or sublet the Premises, it shall so
notify Landlord at least sixty (60) days in advance of the date on which Tenant
desires to make such assignment or sublease, and shall provide Landlord with a
copy of the proposed assignment or sublease and such information with respect
thereto as Landlord requests to allow Landlord to make informed judgments as to
the financial condition, reputation, operations and general desirability of the
proposed transferee.  After such information has been received, Landlord shall
have the option to:
 
 
3

--------------------------------------------------------------------------------

 
 
(a)      Cancel the Lease as to the Premises or portion thereof proposed to be
assigned or sublet; or
(b)      Consent to the proposed assignment or sublease; and if the Rent and
other consideration payable in respect thereof exceeds the Rent payable
hereunder, Tenant shall pay to Landlord such excess within ten (10) days
following receipt thereof by Tenant; or
(c)      Withhold its consent to the proposed assignment or sublease, which
option shall always be deemed to be elected unless Landlord gives Tenant written
notice otherwise.
 
11.           EMINENT DOMAIN.  If the Premises shall be taken or condemned in
whole or in part for public purposes or sold under threat of condemnation, this
Lease shall terminate at the option of Landlord.  Landlord shall be entitled to
receive the entire award of any condemnation or the proceeds of any sale in lieu
thereof.
 
12.           ACCESS.  Landlord and its agents may, at any time, enter the
Premises to inspect the same, to supply janitorial service or other, to show the
Premises to prospective lenders, purchasers or tenants, to alter, improve, or
repair the Premises of the Building, and may erect scaffolding and other
necessary structures where reasonable required by the character of the work to
be performed, provided the business of Tenant shall be interfered with as little
as is reasonably practicable.  Tenant waives any claim for damages for any
injury or inconvenience to or interference with Tenant’s business, any loss of
occupancy or quiet enjoyment of the Premises, or any other loss occasioned by
Landlord’s entry into the Premises in accordance with this Section 12.  Landlord
shall at all times have a key to the Premises. Landlord may use any means which
it deems proper to open any door in any emergency without liability therefor.
 
13.           CASUALTY.  If the Building should be totally destroyed by casualty
or if the Premises or the Building be so damaged that Landlord determines that
repairs cannot be completed within one hundred twenty (120) days after the date
of such damage, Landlord may terminate this Lease. Landlord shall not be
required to rebuild, repair, or replace any part of the furniture, equipment,
fixtures and other improvements which may have been placed by Tenant in the
Premises. Any insurance which may be carried by Landlord or Tenant against loss
or damage to the Building or the Premises shall be for the sole benefit of the
party carrying such insurance.
 
14.           WAIVER OF SUBROGATION. Tenant waives every claim that arises or
may arise in its favor against the Landlord or any other tenant of the Building
during the Term, for any injury to or death of any person or any loss of or
damage to any of Tenant’s property located within or upon or constituting a part
of the Premises, to the extent such injury, death, loss or damage is covered by
any insurance policies, whether or not such loss or damage is recoverable
thereunder.  This waiver shall be in addition to, and not in limitation of, any
other waiver or release contained in this Lease. Tenant shall give to each
insurance company, which has issued to it any insurance policy covering the
Premises or Tenant’s operations, written notice of this waiver and have its
insurance policies endorsed, if necessary, to prevent their invalidation by
reason of this waiver.
 
15.           HOLDING OVER. If Tenant fails to vacate the premises at the end of
the Term, then Tenant shall be a tenant at will and, in addition to all other
damages and remedies to which Landlord may be entitled for such holding over,
Tenant shall pay, in addition to the other Rent, a daily Basic Rent, payable in
full in advance each month, equal to the greater of (a) twice the Basic Rent
payable during the last month of the Term, or (b) the prevailing rental rate in
the Building for similar space.
 
16.           TAXES ON TENANT’S PROPERTY. Tenant shall be liable for all taxes
levied or assessed against personal property or fixtures placed by Tenant in the
Premises.  If any such taxes are assessed against Landlord or Landlord’s
property, Landlord may pay the same and Tenant shall upon demand, reimburse
Landlord therefore.  Any claim arising against Tenant by Landlord under this
provision shall be assessed interest at fifteen percent (15%) per year until the
claim has been satisfied.
 
 
4

--------------------------------------------------------------------------------

 
 
17.           LANDLORD’S LIEN. In addition to the statutory Landlord’s lien,
Tenant grants to Landlord a security interest to secure payment of all Rent and
performance of all of Tenant’s other obligations hereunder.  In all equipment,
furniture, fixtures, improvements and other personal property located in or on
the premises, and all proceeds therefrom. Such property shall not be removed
from the Premises without Landlord’s written consent until all Rent due and all
Tenant’s other obligations have been performed.  In addition to any other
remedies, upon an Event of Default, Landlord may exercise the rights afforded a
secured party under the Uniform Commercial Code for the state in which the
Building is located – Secured Transactions.  Tenant grants to Landlord a power
of attorney to execute and file financing statements and continuation statements
necessary to perfect Landlord’s security interest, which power is coupled with
an interest and shall be irrevocable during the Term.  Any property left in the
Premises at the time of a default, or termination of the Lease for whatever
reason, shall be deemed abandoned, and after thirty (30) days from default or
termination, the Landlord and its representative may dispose of it by any means
they deem appropriate without notice to Tenant.
 
18.           MECHANIC’S LIENS. Tenant shall not permit any mechanic’s or other
liens to be filed against the Premises or the Building for any work performed,
materials furnished or obligation incurred by or at the request of Tenant,
Tenant shall, within ten (10) days following the imposition of any such lien,
cause the same to be released of record by payment or posting of a proper bond,
failing which Landlord may cause the same to be released, and termination of or
default under the Lease.
 
19.           EVENTS OF DEFAULT. The occurrence of any of the following shall
constitute an event of default (“Event of Default”) hereunder:
(a)      Any failure by Tenant to pay the Rent when due. Landlord shall not be
required to provide Tenant with notice of failure to pay Rent.
(b)      Any failure by Tenant to observe and perform any provision of this
Lease, other than the payment of Rent, that continues for five (5) days after
notice to Tenant; however, an Event of Default shall occur hereunder without any
obligation of Landlord to give any notice if Landlord has given Tenant notice
under this Section 19. (b) on at least one occasion during the twelve (12) month
interval preceding such failure by Tenant.
(c)      Tenant or any guarantor of Tenant’s obligations hereunder: (1) being
unable to meet its obligations as they become due, or being declared insolvent
according to any law, (2) having its property assigned for the benefit of its
creditors, (3) having a receiver or trustee appointed for itself or its
property, (4) having its interest under this Lease levied on under legal
process, (5) having any petition filed or other action taken to reorganize or
modify its debts or obligations, or (6) having any petition filed or other
action taken to reorganize or modify its capital structure if either Tenant or
such guarantor is a corporation or other entity.
(d)      The abandonment of the Premises by Tenant (which shall be conclusively
presumed if Tenant is absent from the Premises for ten (10) consecutive days and
is late on any payment due Landlord).
 
20.           REMEDIES. Upon the occurrence of any Event of Default, Landlord
may, in addition to all other rights and remedies afforded Landlord hereunder or
by law or equity, take any of the following actions:
 
 
5

--------------------------------------------------------------------------------

 
 
(a)      Terminate this Lease by giving Tenant written notice thereof, in which
event Tenant shall immediately surrender the Premises to Landlord.  If Tenant
fails to surrender the Premises to Landlord, Landlord may, without prejudice to
any other remedy, enter upon and take possession of the Premises or any part
thereof by changing the door locks to the Premises or by any other means
necessary in Landlord’s sole judgment without being liable for prosecution or
any claim for damages. If this Lease is terminated hereunder, Tenant shall pay
to Landlord the sum of: (1) all Rent accrued hereunder  through the date of
termination, (2) all amounts due under Section 21, and (3) an amount equal to:
(A) the total Rent that Tenant would have been required to pay for
the  remainder of the Term discounted to present value at a per annum rate equal
to the interest rate on one-year Treasury bills as published on the nearest the
date this lease is terminated by the Wall Street Journal, Southwest Edition,
minus (B) the then present fair rental value of the Premises for such period
similarly discounted.
(b)      Terminate Tenant’s right to possession of the Premises without
terminating this lease by giving Tenant written notice thereof, in which event
Tenant shall immediately surrender the Premises to Landlord.  If Tenant fails to
surrender the Premises to Landlord, Landlord may, without prejudice to any other
remedy, enter upon and take possession of the Premises and expel or remove
Tenant and any other person who may be occupying the Premises or any part
thereof by changing the door locks to the Premises or by any other means
necessary in Landlord’s sole judgment without being liable for prosecution or
any claim for damages.  If Tenant’s right to possession of the Premises is
terminated hereunder, Tenant shall pay to Landlord (1) all Rent to the date of
termination of possession, (2) all amounts due from time to time under Section
21 and (3) all Rent required hereunder to be paid by Tenant during the remainder
of the Term, diminished by any net sums thereafter received by Landlord through
reletting the Premises during such period.  Landlord shall use reasonable
efforts to relet the Premises on such terms and conditions as Landlord, in its
sole discretion, may determine (including a term different from the Term, rental
concessions, and alterations to, and improvement of, the Premises); however,
Landlord shall not be obligated to relet the Premises before leasing other
portions of the Building.  Landlord shall not be liable for, nor shall Tenant’s
obligations hereunder be diminished because of, Landlord’s failure to relet the
Premises or to collect rent due for such reletting.  Tenant shall not be
entitled to the excess of any consideration obtained by reletting over the Rent
due hereunder.  Reentry by Landlord in the Premises shall not affect Tenant’s
obligations hereunder for the unexpired Term; rather, Landlord may, from time to
time, bring action against Tenant to collect amounts due by Tenant, without the
necessity of Landlord’s waiting until the expiration of the Term.  Unless
Landlord delivers written notice to Tenant expressly stating that it has elected
to terminate this Lease, all actions taken by Landlord to exclude or dispossess
Tenant of the Premises shall be deemed to be taken under this Section 20(b).  If
Landlord elects to proceed under this Section 20(b), it may at any time elect to
terminate this Lease under Section 20(a).
(c)      Change the door locks to the Premises and deny Tenant access to the
Premises until such Event of Default is cured.
(d)      Enter upon the Premises without being liable for prosecution or any
claim for damages and do whatever Tenant is obligated to do under the terms of
this Lease. Tenant agrees to reimburse Landlord on demand for any expenses which
Landlord may incur in thus effecting compliance with Tenant’s obligations under
this Lease.  Tenant further agrees that Landlord shall not be liable for any
damages resulting to the Tenant from such action.
(e)      Tenant expressly waives notice as to the disposal of any property in
the Premises as of default, lockout or termination, which has not claimed or
redeemed within thirty (30) days.
 
 
6

--------------------------------------------------------------------------------

 
 
21.           PAYMENT BY TENANT.  Upon any Event of Default, Tenant shall pay to
Landlord all costs incurred by Landlord (including court costs and reasonable
attorneys’ fees) in (a) obtaining possession of the Premises, (b) removing and
storing Tenant’s or any other occupants’ property, (c) repairing, restoring,
altering, remodeling or otherwise putting the Premises into condition acceptable
to a new tenant, (d) if Tenant is dispossessed of the Premises and this Lease if
not terminated, reletting all or any part of the Premises (including brokerage
commissions, costs of tenant finish work, and all other costs incidental to such
reletting), (e) performing Tenant’s obligations which Tenant failed to perform
and (f) enforcing, or advising Landlord of its rights remedies and recourses
arising out of the Event of Default.
 
22.           LANDLORD’S LIABILITY. The liability of Landlord to Tenant or any
default by Landlord under the terms of this Lease shall be limited to Tenant’s
actual direct, but not consequential, damages therefore and shall be recoverable
from the interest of Landlord in the Building, and Landlord shall not be
personally liable for any deficiency.  Landlord’s reservation of rights under
this Lease, such as to enter upon or maintain the Premises, shall not be deemed
to create any duty on the part of Landlord to exercise any such right.  Landlord
expressly advises Tenant that Landlord’s intention is that Tenant shall have
full responsibility for, and shall assume all risk in, persons and property
while in, on or about the Premises.
 
23.           SURRENDER OF PREMISES.  No act of Landlord or its agents during
the Term shall be deemed as acceptance of surrender of the Premises. No
agreement to accept surrender of the Premises shall be valid unless the same is
in writing and signed by the Landlord.
 
24.           ATTORNEYS FEES.  If Landlord employs an attorney to interpret,
enforce or defend any of its rights or remedies hereunder, Tenant shall pay
Landlord’s reasonable attorney’s fees incurred in such dispute.
 
25.           FORCE MAJEURE.  Whenever a period of time is prescribed for action
to be taken by Landlord, Landlord shall not be liable or responsible for, and
there shall be excluded from the computation for any such period of time, any
delays due to strikes, riots, acts of God, shortages of labor or materials, war,
governmental laws, regulations, or restrictions, or any other causes of ay kind
whatsoever which are beyond the control of the Landlord.
 
26.           GOVERNMENTAL REGULATIONS.  Tenant will comply with all laws,
ordinances, orders, rules and regulations of all governmental agencies having
jurisdiction of the Premises with reference to the use, construction, condition
or occupancy of the Premises.
 
27.           APPLICABLE LAW.  This Lease shall be governed by and construed
pursuant to the laws of the sate in which the Building is located.
 
28.           SUCCESSORS AND ASSIGNS.  Except as otherwise provided in this
Lease, all of the covenants, conditions and provisions of this Lease shall be
binding upon and shall inure to the benefit of the parties hereto and their
respective heirs, successors, and assigns.
 
29.           SEVERABILITY.  If any provision of this Lease or the application
thereof to any person or circumstances shall be invalid or unenforceable to any
extent, the remainder of the Lease and the application of such provisions to
other persons or circumstances shall not be affected thereby and shall be
enforced to the greatest extent permitted by law.
 
30.           NAME.  Tenant shall not, without the written consent of Landlord,
use the name of the Building for any purpose other than as the address of the
business to be conducted by Tenant in the Premises, and in no event shall Tenant
acquire any right in or to such names.
 
31.           NOTICES.  Any notice or document required to be delivered
hereunder shall be deemed to be delivered whether or not actually received, when
deposited in the United States mail, postage prepaid, certified or registered
mail, addressed to the parties hereto at their respective addresses set forth
above, or when sent by facsimile transmission to the respective numbers set
forth above, or delivered to Tenant’s place of business in the Building, and
when sent or delivered by Landlord or his representative, including its
Management company for the Building.
 
 
7

--------------------------------------------------------------------------------

 
 
32.           DEFINED TERMS AND MARGINAL HEADINGS. The words “Landlord” and
“Tenant” as used herein shall include the plural as well as the singular.  If
more than one person is named as Tenant, the obligations of such persons are
joint and several.  The headings and titles to the sections of this Lease are
not part of this Lease and shall have no effect upon the construction or
interpretation of any part thereof. Captions contained herein are for the
convenience of reference only and in no way limit or enlarge the terms or
conditions of this Lease.
 
33.           AUTHORITY.  If Tenant executes this Lease as a corporation or
other entity, each of the persons executing this Lease on behalf of Tenant
personally covenants and warrants that Tenant is duly authorized and validly
existing, that Tenant is qualified to do business in the state in which the
Building is located, that Tenant has full right and authority to enter into this
Lease, and that each person signing on behalf of Tenant is authorized to do so.
 
34.           LIQUIDATED DAMAGES.  If the Premises is not ready for occupancy by
the commencement date of this Lease, unless delayed by Tenant for any reason,
the Basic Rent under this Lease shall not commence until the Premises are ready
for occupancy for Tenant. Such allowance for Basic Rent shall be in full
settlement for any claim which Tenant might otherwise have by reason of the
Premises not being ready for occupancy.
 
35.           INTEGRATED AGREEMENT.  This Lease contains the entire agreement of
the parties hereto with respect to any matter covered or mentioned in this
Lease. No prior agreement, understanding or representation pertaining to any
such matter shall be effective for any purpose.  No provision of this Lease may
be amended or added to except by an agreement in writing signed by the parties
hereto or their respective successors in interest.
 
36.           LATE FEE.  If Rent is not received by Landlord on or before the
fifth (5th) day of any month, Tenant shall pay Landlord a late fee equal to
fifteen percent (15%) of the amount of Rent due, which shall be paid by Tenant
to Landlord immediately upon written notice from Landlord. Failure by Tenant to
make immediate payment of the delinquent Rent plus the late fee shall constitute
an Event of Default.  This provision, expressly, does not relieve the Tenant’s
obligation to pay Rent on the first of each month and is not a waiver by the
Landlord to require payment on the first day of each month.
 
37.           INTEREST ON SUMS EXPENDED BY LANDLORD.  All sums paid and all
expenses incurred by Landlord in performing Tenant’s duties hereunder or curing
Events of Default shall accrue interest at the rate of fifteen percent (15%) per
annum from the date of payment of such amount by Landlord.  In no event,
however, shall the charges permitted under this Section 37, or elsewhere in this
Lease, to the extent the same are considered to be interest under applicable
law, exceed the maximum lawful rate of interest.
 
38.           INSURANCE.  Tenant will indemnify and hold harmless Landlord from
and against any loss, theft, damage or liability occasioned by or resulting from
any Event of Default or any willful or negligent act on the part of Tenant, its
agents, employees, or invitees, or persons permitted on the Premises by Tenant
or by Landlord in accordance with Section 12.  Tenant agrees to maintain at
Tenant’s sole cost and expense, insurance policies covering Tenant’s aforesaid
Indemnity with respect to Tenant’s use and occupancy of the Premises, as well as
coverage for theft and damage.  Such policies shall be issued in the name of
Tenant and Landlord as their interest may appear, or shall contain an
“additional insured” endorsement in favor of Landlord, and with limits of
liability of at least ONE MILLION DOLLARS ($1,000,000.00) per occurrence for
bodily injury and TWO HUNDRED THOUSAND DOLLARS ($200,000.00) per occurrence for
property damage.  Duplicate originals of such policies and endorsements shall be
delivered to Landlord within thirty (30) days from the execution date hereto.
 
 
8

--------------------------------------------------------------------------------

 
 
39.           RENTAL ADJUSTMENT.  In the event that lease Term exceeds one (1)
year, one (1) year after the commencement of this Lease and each one (1) year
anniversary thereafter, the Basic Rent hereunder shall be increased in
accordance with the cost of living changes in the “Consumer Price Index” for all
Urban Consumers- U.S. City Average as published by the Bureau of Labor
Statistics, United States Department of Labor, (“BLS Consumer Price
Index”).  The BLS Consumer Price Index figure for month and year in which this
Lease commences is the “base” figure in the computation of adjustment of Basic
Rent.  At the beginning of each one (1) year period as provided in this
paragraph, the BLS Consumer Price Index for the current month hereto, shall be
determined and the rent commencing with the start of each such one (1) year
period shall be adjusted by increasing the Basic Rent proportionately, as the
said BLS Consumer Price Index for the month has increased as compared with the
base BLS Consumer Price Index provided above.  If the BLS Consumer Price Index
decreases, Basic Rent shall not decrease.  CPI cap at 5% accumulative.
 
40.           RULES.  Tenant shall abide by attached Building Rules and
Regulations, which may be reasonably changed or amended, at any time, by
Landlord to promote a sale, orderly and professional Building environment.
 
41.           PARKING.  Tenant and all Tenant’s employees shall park their
vehicles in those areas designated by Landlord and shall comply with all
municipal subdivisional or other restrictive covenants imposed by Landlord by
any restrictive authorities.  Vehicles shall be towed at owner’s expense for any
of the following violations: (a) parking in any area other than as specifically
designated by Landlord; or (b) failure of such vehicle to have a parking permit,
if issued by Landlord, properly affixed thereto; or (c) parking across stripes
marking the parking spaces.  Landlord, at its sole discretion, may designate the
specific space or area in which vehicles shall be parked and may change the same
from time to time.  Landlord may make, modify, or enforce rules and regulations
relating to the parking of vehicles, and Tenant hereby agrees to obey such rules
and regulations.  Tenant shall only use a prorata share of parking spaces as
designated by Landlord.  In the event the Building does not possess parking,
Landlord shall not be responsible for providing parking for Tenant.
 
 
 
9

--------------------------------------------------------------------------------

 


BUILDING RULES AND REGULATIONS



1.           No sign, picture, advertisement, name or notice shall be inscribed,
displayed or affixed on or to any part of the inside of the Building or the
Premises without the prior written consent of Landlord and Landlord shall have
the right to remove any such item at the expense of Tenant.  All approved signs
or lettering on doors and the building directory shall be printed, painted,
affixed or inscribed at the expense of Tenant by a person approved by
Landlord.  Tenant shall not place anything near the glass of any window, door,
partition or wall which may appear unsightly from outside the Premises;
provided, however, that Landlord may furnish and install a Building standard
window covering at all exterior windows.  Tenant shall not, without written
consent of Landlord, cover or otherwise sunscreen any window.


2.           Landlord shall approve in writing, prior to installation, any
attachment of any object affixed to walls, ceilings, or doors other than
pictures and similar items.


3.           The directory of the Building will be provided exclusively for the
display of the name and location of Tenant only, and Landlord reserves the right
to exclude any other names therefrom.


4.           The sidewalks, halls, passages, exits, entrances, elevators and
stairways shall not be obstructed by Tenant or used by Tenant for any purposes
other than ingress to and egress from the Premises.  The halls, passages, exits,
entrances, elevators, stairways, balconies and roof are not for the use of the
general public and the Landlord shall in all cases retain the right to control
and prevent access thereto by all persons whose presence in the judgment of the
Landlord shall be prejudicial to the safety, character, reputation and interests
of the Building and its tenants, provided that nothing herein contained shall be
construed to prevent such access to persons with whom the Tenant normally deals
in the ordinary course of Tenant’s business, unless such persons are engaged in
illegal activities.  No tenant and no employees or invitees of any tenant shall
go upon the roof of the Building.  Tenant shall not prop open the entry doors to
Building or Premises.


5.           No additional locks or bolts of any kind shall be placed upon any
of the doors or windows of the Premises or the Building by Tenant, nor shall any
changes be made in existing locks or the mechanisms thereof without the prior
written consent of the Landlord.  Tenant must, upon the termination of its
tenancy, return to Landlord all keys to the Premises.  If Tenant fails to return
any such key, Tenant shall pay to Landlord the cost of changing the locks to the
Premises if Landlord deems it necessary to change such locks.


6.           The toilet rooms, urinals, wash bowls and other apparatus in the
Premises or Building shall not be used for any purpose other than that of which
they were constructed and no foreign substance of any kind whatsoever shall be
thrown therein.  The expense of any breakage, stoppage or damage resulting from
the violation of this rule shall be borne by Tenant.


7.           Tenant shall not overload the floor of the Premises, mark on, or
drive nails, screw or drill into the partitions, woodwork or plaster or in any
way deface the Premises or any part thereof.  No boring, cutting or stringing of
wires shall be permitted except with the prior written consent of and as the
Landlord may direct.
 
 
10

--------------------------------------------------------------------------------

 


8.           No furniture, freight or equipment of any kind shall be brought
into the Building without the consent of Landlord and all moving of same into or
out of the Building shall be done at such time and in such manner as Landlord
shall designate.  Landlord shall have the right to prescribe the weight, size
and position of all sales and other heavy equipment brought into the Building
and also the times and manner of moving the same in and out of the Building and
any damage caused by moving or maintaining such sale or other property shall be
repaired at the expense of Tenant. There shall not be used in any space, or in
the public halls of the Building, either by any tenant or others, any hand
trucks except those equipped with rubber tires and side guards.


9.           Tenant shall not employ any persons for the purpose of cleaning the
Premises without the consent of Landlord.  Landlord shall be in no way
responsible to Tenant or any loss of property from the Premises or other damage
caused by Landlord’s janitorial service or any other person.  Janitorial service
will not include the cleaning of carpets and rugs, other than vacuuming.  If the
Premises requires more than building standard janitorial service, such excess
service shall be at Tenant’s cost.


10.           No tenant shall place anything in the hallways of the
Building.  No trash shall be placed in the common area.


11.           Tenant shall only be permitted use as general office space.  No
tenant shall occupy or permit any portion of the Premises to be occupied for
lodging or sleeping or for any illegal purposes or permit any pet within the
Premises or Building.


12.           Tenant shall not use or keep in the Premises or the Building any
combustible fluid or material and shall not permit any open flame, including
candles, incense, etc.


13.           Landlord will direct electricians as to where and how telephone
wiring shall be located.  No boring or cutting or wires will be allowed without
the written consent of Landlord.  The location of telephones, call boxes and
other office equipment affixed to the Premises shall be subject to the approval
of Landlord.


14.           No Tenant shall lay linoleum or other similar floor covering so
that same shall be affixed to the floor of the Premises in any way except by a
paste, or other material, which may easily be removed with water, the use of
cement or other similar adhesive materials being expressly prohibited.  The
method of affixing any such linoleum or other similar floor covering to the
floor, as well as the method of affixing carpets or rugs to the Premises, shall
be subject to approval by Landlord.  The expense of repairing any damage
resulting from a violation of this rule shall be borne by the tenant by whom or
by whose agents, employees, or invitees, the damage shall have been caused.


15.           Tenant shall provide and use chair pads and carpet protectors at
all desk and furniture locations.
 
 
11

--------------------------------------------------------------------------------

 

16.           No furniture, packages, supplies, equipment or merchandise will be
received in the Building or carried up or down in the elevators, except between
such hours and in such elevators as shall be designated by Landlord.


17.           On Saturdays, Sundays and legal holidays and on any other days
between the hours of 6:00 p.m. and 6:30 a.m., Landlord reserves the right to
keep all doors to the Building locked, and access to the Building, or to the
halls, corridors, elevators or stairways in the Building or to the Premises may
be refused unless the person seeking access is an employee of the Building or is
properly identified as a tenant of the Building.  The Landlord shall in no case
be liable for damage for any error with regard to the admission to or exclusion
from the Building of any person.  In case of invasion, mob, riot, public
excitement, or other commotion, the Landlord reserves the right to prevent
access to the Building during the continuance of the same by closing the doors
for the safety of the tenants and protection of property in the Building.


18.           Access to the Building and parking may be controlled by the use of
electronic card key or by other method deemed necessary by Landlord, Tenant
shall be issued card keys or other ingress/egress devices and a deposit for each
card or device shall be paid upon issuance of the cards.  In the event that
Tenant shall damage or lose the card key(s) or device(s), then Tenant’s deposit
for such card or device will be forfeited, and Tenant will be required to pay
another equal deposit.


19.           If Landlord or any other tenant complains about smoke, fumes or
odors caused by smoking in a tenant’s Premises, smoking shall be prohibited in
such Premises from and after the date of such complaint.  Smoking is prohibited
in the common areas of the Building at all times.


20.           Landlord reserves the right to require payment, in advance, for
certain services and required of Landlord under this Lease.  Such charges
include, but are not limited to, processing “bounced” checks, changing locks,
reviewing and signing lien waivers, lease assignments, providing after hours
HVAC rates, etc. and are subject to change at anytime without notice.


 
12

--------------------------------------------------------------------------------

 
 
 
[amsurgexa.gif]

 
 
13

--------------------------------------------------------------------------------

 
 
[amersurgexb.gif]
 
 
 
14

--------------------------------------------------------------------------------

 
 
OFFICE LEASE AGREEMENT


THE STATE OF TEXAS


COUNTY OF HARRIS


This Lease, dated 1/15/01, is made and entered into by and between the Landlord
and Tenant identified hereinbelow.


1.           DEFINITIONS AND BASIC PROVISIONS.


1.1           Parties and Address.                           The parties hereto
and their respective addresses are as follows:


(1)           Landlord:                               FORUM OFFICE BUILDING
PARTNERS                                             


(2)           Landlord’s Address:           10039
BISSONNET                                                                
                
SUITE
275                                                                              
                    
HOUSTON, TEXAS
77036                                                                   


(3)           Tenant:                                   ATS SERVICES
INC                                                               
              


(4)           Tenant’s Address:               10039 BISSONNET, SUITE 250


HOUSTON, TEXAS 77036


(5)           Tenants Taxpayer Identification Number:    CHARTER #01304378


(6)           Tenant’s Driver’s License Number:           N/A


1.2           Defined Terms.  The following terms shall be deemed to be defined
terms of this Lease for all Purposes.  Each of the following definitions and
basic provisions shall be construed in conjunction with and limited by the
reference thereto in other provisions of this Lease:


 
(1)
Fixed Minimum Rent:  $9330.75 for the Term hereof, payable $652.50 per month FOR
THE FIRST 6 MONTHS.  $848.25 FOR THE 2ND 6 MONTHS.  1 YEAR OPTION AT $978.75.



 
(2)
Monthly Minimum Rent Payment: $652.50 per month.  FOR THE 1ST 6 MONTHS. $848.25
PER MONTH FOR THE 2ND 6 MONTHS. 1 YEAR OPTION AT $978.75 PER MONTH.



 
(3)
Leased Premises:  Those certain premises known as 10039 BISSONNET located in
Suite 250 containing approximately 1305 square feet of net rentable area.  Same
being shown on the attached Floor Plan and being located in the Building.

 
 
15

--------------------------------------------------------------------------------

 
 
 
(4)
Contemplated Commencement Date:  1/15/01.



 
(5)
Commencement Date:  The earlier of (i) the date on which Tenant begins any
occupancy of the Premises, or (ii) the Contemplated Commencement Date, unless
the Premises are not substantially complete in which event the Commencement Date
should be the earlier of the date on which Tenant begins any occupancy or three
(3) days after Tenant is sent a certificate of completion issued by Landlord or
Landlord’s architect or general contractor, which certificate shall be
conclusive evidence as to the readiness of the Leased Premises for occupancy.



 
(6)
Term:  The period beginning on the Commencement Date and continuing for 12
months plus the partial month of the Commencement Date is other than the first
day of a month, and any extensions or renewal thereof agreed to in writing by
Landlord and Tenant.



 
(7)
Rent:  All Fixed Minimum Rent and Additional Rent.



 
(8)
Additional Rent:  All rental and other sums payable hereunder from Tenant to
Landlord, other than Fixed Minimum Rent



 
(9)
Base Year:
The Calendar Year 2001.



 
(10)
Operation Expenses:  All expenses, costs and disbursements (but not replacement
of capital items nor specific costs billed to and paid by specific tenants,
except as otherwise hereinafter provided) of every kind and nature which
Landlord shall pay or become obligated to pay because of or in connection with
the ownership, management, maintenance and operation of the Building, the Common
Areas and related facilities, including but not limited to the following:



 
(i)
compensation, fees, wages and salaries of all contractors (including property
management companies or employees directly engaged in the operation management
and/or maintenance, or access control, and any personnel who may provide traffic
control relating to egress and egress to and from the parking areas to the
adjacent public streets; all taxes, insurance and benefits relating to
contractors or employees providing these services shall be included;



 
(ii)
all supplies, tools, equipment and materials used in operating and maintenance;



 
(iii)
costs of all utilities, including but not limited to, the cost of water and
power, heating, lighting, air conditioning and ventilating, telephone, garbage
removal, and said other utilities as are required for the operation of the
Building.

 
 
16

--------------------------------------------------------------------------------

 
 
 
(iv)
costs of all maintenance and service agreements and the equipment therein,
including, but not limited to, access control service, window cleaning and
elevator maintenance;



 
(v)
cost of all insurance, including, but not limited to, the cost of casualty and
liability insurance;



 
(vi)
all taxes and assessments and governmental charges whether federal, state,
county or municipal, and whether they be by taxing districts or authorities
presently taxing the Land or by others, subsequently created or otherwise, and
any other taxes and assessments attributable to the Land, Building, Common Areas
or related facilities, or the operation thereof, (but excluding ad valorem taxes
on tenant’s personal property and on the value of leasehold improvements to the
extent they exceed standard building allowances, which sum shall be paid for
solely by Tenant);



 
(vii)
costs of repairs and general maintenance;



 
(viii)
amortization of the costs of installation of capital improvements that reduce
operating costs or which may be required by governmental authority; such costs
to be amortized over such reasonable period as Landlord shall determine with a
return on capital at the then current interest rate on the unauthorized balance
or at such higher interest rate as may have been paid by Landlord on funds
borrowed for the purpose of constructing such capital improvements;



 
(ix)
Landlord’s central accounting and audit costs; and



 
(x)
all other costs and expenses which would generally be regarded as operating and
maintenance costs and expenses provided same are applied in accordance with
generally accepted accounting procedures.



 
(11)
Escalation. The dollar amount by which this Operating Expenses exceed the actual
operating expenses for the calendar year 1994.



 
(12)
Pro Rata Share: Approximately 2.25 percent (2.25%), provided that if the
Building is expanded or contracted, Tenant’s Pro Rata Share shall increase or
decrease, as the case may be, such that it will equal a fraction, the numerator
of which is the net rentable area of the Leased Premises, and the denominator of
which is the net rentable area of the Building provided the respective service
likewise expands on contracts.

 
 
17

--------------------------------------------------------------------------------

 
 
 
(13)
Permitted Use:  BUSINESS provided such use is granted only to Tenant, and
complies with all laws, ordinances and statues.



 
(14)
Parking Spaces:  4 unreserved and not exclusive parking spaces in the parking
area(s) designated by Landlord serving the Building.



 
(15)
Floor Plan:  The outline of the Leased Premises as depicted in Exhibit “B”
attached hereto and made a part hereof for all purposes.



 
(16)
Interior of the Lease Premises:  Standard office front and entrance (including
without limitation, all plate glass and exterior doors), all of the interior
wall framing, floors and floor covering, ceiling and interior staining and
finishes, all interior doors and hardware, all interior electrical conduits and
appurtenances, mechanical and equipment, all interior electrical fixtures,
interior plumbing and plumbing fixtures, Tenant’s trade fixtures and all other
parts in the interior of Leased Premises.



 
(17)
Building:  The building in which the Lease Premises are situate, being generally
known as 10039 BISSONNETT.



 
(18)
Common Area:  Those parts of the Building and the Land and related facilities
designated by Landlord from time to time for the common use of all Tenants,
including among other facilities, parking areas, sidewalks, landscaping, curbs,
loading areas, private streets and alleys, automobile entrances, exits and
driveways, entrance ways (enclosed or otherwise), lighting facilities, drinking
fountains, public toilets, signs, service areas, common utilities lines, pipes,
and/or conduits, and the like.



 
(19)
Land:  The lot, tract or parcel of land upon which the Building is situated in
Harris County, Texas as more particularly described by meets and bounds on
Exhibit “A” attached hereto and made a part hereof for all purposes, plus any
contiguous parcels or strips of land which currently are owed by Landlord or
leased to Landlord by lease agreement, license or easement, and are used in
connection with or the service the Building or any part thereof.



 
(20)
Security Deposit:  The sum of $848.25 is to be deposited by Tenant with
Landlord, and held by Landlord pursuant to the terms hereof.



 
(21)
Late Charge:  10% of Monthly Minimum Rent Payment after the 5th.

 
           IF PAID AFTER THE 5TH OF THE MONTH.



 
(22)
Lease:  This Office Lease Agreement.



 
(23)
Expiration Date:  The last day of the Term hereof, which date is contemplated as
being 1/31/02.

 
 
18

--------------------------------------------------------------------------------

 
 
 
(24)
Broker(s):  HUEBNER FINANCIAL CORPORATION.



2.           GRANTING CLAUSE:  In consideration of the Rent reserved and the
covenants and agreements herein contained on the part of the Tenant to be
observed and performed, Landlord hereby demises, lets and leases until Tenant,
and Tenant hereby rents from Landlord, the Leased Premises.


3.           RENT.


3.1           Fixed Minimum Rent.  Tenant promises and agrees to pay to Landlord
for the original Term of this Lease, at the Landlord’s Address or at such other
place designated by Landlord, without any prior demand therefor and without any
deduction or setoff, the Fixed Minimum Rent except as provided herein.  The
Fixed Minimum Rent shall be paid by Tenant paying to Landlord the Monthly
Minimum Rent Payment on or before the first day of each month during the Term
hereof.  A monthly Minimum Rent Payment for any fractional month at the
beginning or the end of the Term shall be prorated based upon the actual number
of days in such month.  It is agreed that, notwithstanding anything to the
contrary, the Leased Premises are leased for the Fixed Minimum Rental for the
original Term hereof, payable at the time of the making of this Lease and that
the provisions herein contained for the payment of same in Monthly Minimum Rent
Payments are for the convenience of Tenant only, and that, upon default in the
payment of any such Monthly Minimum Rent Payment, as herein allowed, the whole
of the Fixed Minimum Rental reserved for the whole of the Term herein provided
for and then remaining unpaid shall, at the option of Landlord, become due and
payable without any notice or demand.  Landlord expressly reserves the right to
apply the payment of Fixed Minimum Rent to any items of non-rent that are not
paid by Tenant.


3.2           Escalations.


 
(1)
In addition to the Fixed Minimum Rent as specified herein, Tenant agrees to pay
to Landlord as Additional Rent its Pro Rata Share of the Escalations.



 
(2)
Tenant’s Pro Rata Share of Operating Expenses for the calendar year 1995 and for
each subsequent calendar year shall be estimated by Landlord, and written notice
thereof shall be given to Tenant.  Upon receipt of said written notice from
Landlord, the estimated Escalations shall be due and payable as herein
provided.  During each calendar year after 1994, Tenant agrees to pay Landlord
each month, at the same time the Monthly Minimum Rent Payments are due, an
amount equal to one-twelfth (1/12th) of the estimated annual Pro Rata Share of
Escalations due.



 
(3)
If any portion of Operating Expenses increase during a calendar year, Landlord
may revise Escalations during such year by giving Tenant written notice to that
effect, and thereafter Tenant agrees to pay Landlord, in each of the remaining
months of such year, an additional amount equal to the amount of such annual
increase in the estimated Pro Rata Share of Escalations divided by the number of
months remaining in such year.

 
 
19

--------------------------------------------------------------------------------

 
 
 
(4)
After the end of 1995 each subsequent calendar year, Landlord shall prepare and
deliver to Tenant a statement showing total Operating Expenses, the Escalation,
the Escalation per square foot of net rentable area and Tenant’s Pro Rata Share
of the total amount of Escalations.  Within thirty (30) days after receipt of
the aforementioned statement, Tenant agrees to pay Landlord the remaining amount
owed by Tenant.  However, if Tenant has paid more than its Pro Rata Share of the
actual Escalations, Landlord shall either pay to Tenant within a reasonable time
the amount of such excess, or at Landlord’s option, apply such excess to any
sums due or to become due from Tenant to Landlord.



 
(5)
Notwithstanding anything herein to the contrary, in no event will the Fixed
Minimum Rental provided for in this Lease ever be reduced.



3.3            Payment for Other Services.  Tenant agrees to pay Landlord as
Additional Rent all charges for any services, goods, or materials furnished by
Landlord at Tenant’s request which are not required to be furnished by Landlord
under this Lease, immediately upon demand, plus an administrative fee not to
exceed ten percent (10%) of the cost of the requested services, goods or
materials.


3.4.           Late Charge.  If any Rent payment is not received by Landlord on
or before the due date therefor, the Late Charge shall be due and payable (in
addition thereto).  Said Late Charge is for the purpose of reimbursing Landlord
for the extra costs and expenses incurred in connection with the handling and
processing of such late payment.


4.              SECURITY DEPOSIT.  Landlord hereby acknowledges receipt from
Tenant of the Security Deposit, which sum is to be held by Landlord as security
for the full and faithful performance by Tenant of all the terms, covenants and
conditions of this Lease to be kept and performed by Tenant during the Term
hereof.  If Tenant defaults with respect to any provision of this lease,
including but not limited to the provisions relating to the payment of Rent,
Landlord may (but shall not be required to) use, apply or retain all or any part
of the Security Deposit for the payment of any Rent or any other sum in default,
or to compensate Landlord for any other loss or damage which Landlord may suffer
by reason of Tenant’s default.  If any portion of said deposit is so used or
applied Tenant shall, on demand, deposit cash with Landlord in an amount
sufficient to restore the Security Deposit to its original amount, and Tenant’s
failure to do so shall be a default under the Lease.  Landlord shall not be
required to keep the Security Deposit separate from its general funds and may
commingle said deposit with any other funds.  Tenant shall not be entitled to
interest on said deposit.  It is expressly understood that the Security Deposit
shall not be considered an advance payment of Rent or a measure of Landlord’s
damages in the event of default by Tenant.  If Tenant shall fully and faithfully
perform every provision of this Lease to be performed by it, the Security
Deposit or any balance thereof shall be returned to Tenant (or, at Landlord’s
option, to the last approved assignee of Tenant’s interest under this Lease)
within thirty (30) days following the expiration of the Lease Term.  In the
event Landlord transfers its interest in the Leased Premises during the Lease
Term, Landlord may assign the Security Deposit to the transferee and thereafter
shall have no further liability for the return of such deposit.
 
 
20

--------------------------------------------------------------------------------

 
 
5.             COMMON AREAS


5.1           Parking Facilities and Other Common Areas.  During the Term of
this Leas, Tenant shall be entitled to the nonexclusive use (in common with
others entitled thereto) of the Common Areas.  Subject to the terms of this
Lease and any parking rules of Landlord, the Parking Spaces shall be provided to
Tenant located in parking areas provided by Landlord for the common parking of
all tenants of the Building.  All Common Areas which Landlord elects or is
obligated to provide and maintain shall at all times be subject to the exclusive
control and management of Landlord, and Landlord shall have the right from time
to time to establish, modify and enforce rules and regulation with respect to
all such facilities and areas so provided by Landlord.  Landlord shall have the
right, in its sole discretion, to change the number, to restripe and redesign,
to relocate or modify the entrances and exits to and from the parking areas and
parking spaces, and to provide additional entrances and exits if Landlord so
elects.  Further, Landlord reserves the right to change from time to time the
dimensions and location of the Common Areas as well as the location, dimensions,
identity and type of any facilities and improvements located thereon and to
construct additional building or additional stories on the Building or other
Improvements on the Land, or to eliminate facilities and improvements (other
than the Building) from the Land.  Tenant shall not conduct, solicit business or
display merchandise on or within the Common Areas, or distribute handbills
therein, or take any action which would interfere with the rights of other
persons to use the Common Areas.  Landlord may temporarily close any part of the
Common Areas for such periods of time as Landlord deems necessary to prevent the
public from obtaining prescriptive rights or to make repairs or alterations.


5.2           Parking Regulations.  Landlord shall have the right to maintain
and operate lighting facilities on all of the parking areas and to police all of
the parking and other Common Areas, including without limitation, the right to
discourage non-tenant parking, to designate and regulate parking areas, and to
do and perform such other acts with respect to sold Common Areas as in the
judgement of Landlord or Landlord’s counsel may be legally necessary to prevent
a dedication thereof to the public.


5.3           Revocable License.  All Common Areas and facilities not within the
Leased Premises, which Tenant may be permitted to use and occupy, are to be used
and occupied under a revocable license, and if the amounts of such areas be
diminished, Landlord shall not be subject to any liability, nor shall Tenant be
entitled to any compensation or diminution or abalement or Rent, nor shall such
diminution of such areas be deemed construction or actual eviction.


6.             MAINTENANCE AND REPAIRS.


6.1           Landlord’s Obligations.  Landlord shall maintain and repair of its
own cost and expense throughout the Terms of this Lease, the Structural Parts
(including exterior glass, slab load bearing walls and roof) of the Building,
provided, however, in the event of damage to said Structural Parts results from
an actual or attempted entrance to, or exit from, the Leased Premises by Tenant
for any unlawful purpose, Tenant shall bear the entire cost of such maintenance
and repair.  Landlord shall further provide or cause to be provided maintenance
of the Common Areas, plumbing, air conditioning systems, elevators (if any) and
fire protection sprinkler system (if any).
 
 
21

--------------------------------------------------------------------------------

 
 
6.2           Tenant’s Obligations.  Tenant shall maintain and repair of its own
cost and expense the interior of the Leased Premises.  All maintenance and
repairs shall be done with materials and equipment of good quality and shall be
in accordance with the then existing federal, state and local regulations
regarding health and safety.  All such repairs and replacements of the interior
of the Leased Premises made by Tenant in and to the Leased Premises pursuant to
this Section shall constitute a part of the fee estate remainder subject to this
Lease, and Tenant’s rights, title and interest therein shall be limited to its
right of possession and use pursuant to the provisions hereof.  If Tenant shall
neglect and/or fail to observe, keep or perform any of its obligations to
maintain and repair and Leased Premises in the time and manner provided in this
Article and if such neglect and/or failure shall continue for ten (10) days
after notice thereof, Landlord shall have the right to perform said maintenance
and repairs, Landlord shall furnish Tenant a statement of the actual cost
thereof, plus an administration fee not to exceed ten percent (10%) of the
actual costs, which statement shall be immediately payable by Tenant.


7.             TAXES ON TENANT’S PROPERTY.  Tenant shall be responsible for and
shall pay, before same becomes delinquent, all federal, state, county and local
taxes levied of assessed upon any and all of Tenants’ interest hereunder and
upon any and all personal property of any kind owned by or placed in, on or
about the Leased Premises by Tenant during the Term of this Lease and all taxes
and assessments on trade fixtures, furniture, and all sales excise and other
taxes on Tenant’s business shall be paid entirely by Tenant.  If any such taxes
for which Tenant is liable are levied or assessed against Landlord or Landlord’s
property, or if the assessed value of the Landlord’s property is increased by
inclusion of personal property, furniture or fixtures places by Tenant in the
Leased Premises, Tenant shall pay to Landlord upon demand that part of such
taxes for which Tenant is primarily liable hereunder.


8.             INSURANCE.


8.1           Hold Harmless.  Tenant covenants and agrees to indemnify and save
Landlord harmless from and against any and all costs, liability or expense
arising out of any claims of any persons on account of any occurrence in, upon
or at the Leased Premises and/or the Building, or resulting from the occupancy
or use thereof by Tenant, or by any person or persons holding or using the
Leased Premises thereunder, or entering the Building or Common Areas, or
occasioned in whole or in part by reason of the improper and/or lack of control
and supervision throughout the Common Areas of property owned or controlled by
Tenant, or by reason of the use or misuse of the parking area or any other
Commons Areas by Tenant or by any person or persons holding or using the Leased
Premises, or any part thereof, under Tenant, including without limitation,
Tenant’s agents, contractors, employees, servants, subtenants, assignees or
licenses; and without limiting the generality of the foregoing, Tenant further
covenants and agrees to indemnify and save Landlord harmless from and against
any penalty, damage or charge incurred or imposed by reason of any violation of
law or ordinance by Tenant or any person or persons holding under Tenant or
using the Leased Premises or the Building or Common Areas, and from any cost,
damage or expense arising out of the death of or injury to any person or persons
holding under Tenant or using the Leased Premises or any part thereof, or any
part of the Building or Common Areas.  In case any action or claim to which
Landlord is entitled to indemnification shall be brought or asserted in any way
against Landlord or Tenant, Tenant shall immediately notify Landlord of the same
and shall furnish Landlord with all relative information.  Landlord shall be
entitled, at Landlord’s expense, to participate in, and to the extent that it
wishes, to assume the defense thereof.
 
 
22

--------------------------------------------------------------------------------

 

8.2           Tenant’s Liability Insurance.  Tenant agrees to maintain in force
during the Term of this Lease a policy or policies of comprehensive public
liability insurance, including property damage, written by one or more
responsible insurance companies approved by Landlord and licensed to do business
in the Texas, insuring Tenant and naming as additional named insures, Landlord,
Landlord’s property management company as agent, and such other persons, firms,
or corporations as are designated by Landlord, against loss of life, bodily
injury and property damages in which the limit of public liability shall be not
less than ONE MILLION AND NO/100 DOLLARS ($1,000,000) single limit bodily injury
and in which the limit of property damage liability shall be not less than FIVE
HUNDRED THOUSAND AND NO/100 DOLLARS ($500,000).  Each such policy shall be
noncancellable for any cause without first giving Landlord ten (10) days prior
written notice.  Subject to all of the foregoing, the insurance coverage
required to be furnished by Tenant pursuant to this Section may be in the form
of a blanket policy covering all of Tenant’s operations.


8.3           Tenant’s Fire Insurance.  Tenant agrees to maintain in force
during the Term of this Lease a policy or policies of fire and extended coverage
insurance in the case of fire sprinkler leakage, malicious mischief, vandalism
and other extended coverage perils, for the full insurable replacement value of
all additions and of all office furniture, office equipment, merchandise and
other items of Tenant’s property within or on the Leased Premises.


8.4           Tenant’s Worker’s Compensation.  Tenant agrees to maintain in
force during the Term of this Lease workers compensation and employers liability
insurance with a waiver or subrogation endorsement, in form and amount required
by statute.


8.5           Evidence of Insurance.  A copy of each such policy or a
certificate of such insurance required to be maintained by Tenant shall be
delivered to Landlord upon the Commencement Date of this Lease and annually
thereafter upon the first day of each Lease Year throughout the Term of this
Lease.  If Tenant fails to procure said insurance or deliver to Landlord such
evidence thereof, Landlord may procure same and Tenant shall reimburse Landlord
for the cost thereof immediately upon demand.


8.6           Landlord’s Liability Insurance.  Landlord agrees to maintain in
force during the Term of this Lease a policy or policies of comprehensive public
liability insurance, including property damage, written by one or more
responsible insurance companies licensed to do business in Texas and insuring
Landlord against loss of life, bodily injury and /or property damage with
respect to the Common Areas and the operation of the Building, the policy limits
of which to be in amount satisfactory to Landlord.  In addition, Landlord may
maintain in force such umbrella policy or policies of public liability insurance
as Landlord, in its sole discretion, may deem appropriate.  Landlord’s failure
to procure any such insurance shall not invalidate this Lease or lessen Tenant’s
liability hereunder.
 
 
23

--------------------------------------------------------------------------------

 
 
8.7           Landlord’s Fire Insurance.  Landlord agrees to procure and keep in
effect during the original and any extended Term of this Lease a policy or
policies of fire and extended coverage insurance covering the Building,
including rent abatement, vandalism and malicious mischief coverage, written by
an insurance company authorized to do business within the State of Texas, and in
an amount deemed satisfactory to Landlord. Such insurance shall provide
protection against losses so insured against for the sole and exclusive benefit
of Landlord.  The full amount of any proceeds payable thereunder shall be
payable to Landlord, and Tenant shall not be entitled to, and shall have no
interest in, such proceeds or any part thereof.  Tenant is advised to procure
such insurance as Tenant deems appropriate to protect its interest.


8.8           Waiver of Subrogation.  To the extent permitted by the laws and
insurance regulations of the State of Texas, the respective parties hereto
hereby waive and release any and all claims, demands and causes of action which
each might have against the other party, either for damage to or loss of any
part of the Leased Premises or of any adjoining premises belonging to Landlord,
arising from perils ordinarily insured against under a standard fire and
extended coverage insurance policy issued in the State of Texas, regardless of
whether such damage or loss is occasioned by the negligence of the respective
parties or either of them, their agents, servants or employees.


9.  UTILITIES AND SERVICES.  Provided Tenant be not in default of any term,
condition or covenant of this Lease, Landlord agrees to furnish or cause to be
furnished to the Lease Premises gas, water (for drinking, cleaning and lavatory
purposes only), and electricity during the term of this Lease.  However,
Landlord shall not bear the utility costs (including meter installation and air
conditioning costs) occasioned by electrodata processing machines, computers,
hybrid telephone equipment, similar machines of high electrical consumption
without the prior express written consent of the Landlord.  Landlord shall
furnish tempered and refrigerated water at those points of supply designated by
Landlord in the Common Areas: heated and refrigerated air conditioning in season
(at temperatures, in amounts and at times considered by Landlord to be standard
or in compliance with any governmental regulations; such service after hours, on
Saturday afternoons, Sundays and holidays will be furnished only upon the prior
written request of Tenant who shall bear the entire cost thereof).  Landlord
shall furnish janitorial service, in the manner and to the extent deemed
standard by Landlord during the periods and hours as such services are normally
furnished to all Tenants. The work of the building janitor will not be hindered
by Tenant.  Landlord shall furnish routine maintenance, painting and lighting
service for all Common Areas in the manner and to the extent deemed by Landlord
to be standard.  Tenant will pay all telephone charges.  Landlord shall not be
liable in damages or otherwise for failure, stoppage or interruption of any such
service nor shall the same be construed as an eviction of Tenant, work an
abatement of Rent, or relieve Tenant from the operation of any covenant or
agreement set forth herein; but in the event of any failure, stoppage or
interruption thereof not caused by Tenant or Tenant’s agents, employees,
contractors, clients or invites, Landlord shall use reasonable diligence to
resume service promptly.  Notwithstanding anything hereinabove to the contrary,
Landlord reserves the right from time to time to make reasonable modifications
to the above standards for services and utilities.
 
 
24

--------------------------------------------------------------------------------

 

10.           EXPANSION.  Landlord and Tenant covenant and agree as follows:

 
(1)           Landlord reserves the right to make changes in and to alter the
Building, automobile parking areas, and other Common Areas, and this right shall
include the right to elevate or doubledeck or to provide underground parking
facilities.  In no event shall Landlord be required to maintain any specific
parking-to-building ratio for any automobile parking areas.
 
(2)           With respect to any premises adjoining or adjacent to the Building
which Landlord may now own or henceforth acquire, by deed, easement contract,
license or otherwise Landlord expressly reserves unto itself, its successors and
assigns, the right (but Landlord, its successors and assigns shall have no
obligation) to develop, dedicate, finance, improve, lease, manage, operate
and/or convey the adjoining or adjacent premises, or any part thereof, for
whatever use or purpose Landlord or Landlord’s successors or assigns shall deem
appropriate, including, without limitation, the use thereof for expansion of the
Building, and this Lease shall not be construed to limit Landlord’s rights, or
to restrict the use of said adjoining or adjacent premises or any part
thereof.  The foregoing provisions of this paragraph shall not be construed to
give Tenant any rights in common areas within any of the adjoining or adjacent
premises, including, without limitation, any rights in the parking areas that
might be provided in the adjoining or adjacent premises.
 
(3)           No such permitted change, alteration, addition to or consolidation
of the Building, including, without limitation, the performance of all
construction and/or excavation required therefore, shall invalidate this Lease
or affect Tenant’s obligation under any provision hereof and Tenant agrees to
ratify and approve the modified Building Plan, if any in writing.  Tenant
expressly waives all claims for inconvenience, interruption and/or loss of
Tenant’s business or other damages due to such permitted change, alteration,
addition or consolidation, unless caused by the gross negligence of Landlord.


11.           PROPERTY OBLIGATIONS.


11.1           Tenant’s Property.  Landlord shall not be liable for any damage
to or loss of personal property placed in or about the Leased Premises by
Tenant’s agents, employees, clients, guests, invites or others, resulting from
fire, theft, explosion, flood, windstorm or other casualty caused by Acts of God
or by the acts or omissions of other occupants of other space in the Building or
caused by operations during construction of any public or quasi public
work.  All property kept or stored within the Leased Premises shall be kept or
stored at the risk of Tenant only, and Tenant shall hold Landlord harmless from
any claims arising out of damage to the same, including subrogation claims by
Tenant’s insurer, if any, unless such damage shall be caused by the gross
negligence of Landlord.
 
 
25

--------------------------------------------------------------------------------

 
 
11.2          Tenant Fixtures, Alterations and Personal Property.  Tenant shall
not make or allow to be made any alterations or physical additions in or to the
Leased Premises without the prior written consent of Landlord.  Upon Tenant’s
receipt of Landlord’s written approval and upon Tenant’s payment to Landlord of
the fee prescribed by Landlord (which fee shall be in consideration for the work
of Landlord and its employees and representatives and the reviewing of the plans
and specifications).  Tenant may proceed to the construction of the approved
alterations, but only so long as they are in strict compliance with the plans
and specifications and with the provisions of this Section.  All alterations
shall be made at Tenant’s expense, either by Tenant’s contractors which have
been approved in writing by Landlord, or all Landlord’s option, by Landlord’s
contractors on terms reasonably satisfactory to Tenant, including a fee of
fifteen prevent (15%) of Landlord’s actual cost of the work to cover Landlord’s
overhead.  None of Tenant’s construction, alterations or improvements shall (i)
alter the exterior appearance of the Building in any manner, (ii) adversely
affect the structure or safety of the Building or any portion thereof, (iii)
fail to comply with all building, safety, fire and other codes and governmental
and insurance requirements, or (iv) fail to be completely promptly and in good
and workmanlike manner.  All trade fixtures to be installed by Tenant shall be
new or completely reconditioned.  At Landlord’s option any such approved
additions, alterations, improvements and/or fixtures furnished or installed by
Tenant which are sufficiently affixed or annexed to the Leased Premises so as to
become a part thereof, other than unaffixed movable trade fixtures, shall upon
the expiration or earlier termination of this lease, become the property of
Landlord; or in the alternative, Landlord may require Tenant to remove said
additions, alterations, improvements and/or fixtures, as well as all unaffixed
movable trade fixtures and operating equipment of Tenant, upon the expiration or
earlier termination of this Lease, and thereafter Tenant will restore the Leased
Premises to the condition they were in upon delivery of possession thereto under
this Lease, reasonable wear and tear only expected.  Any damage to the Leased
Premises caused by such installation and/or removal of Tenant’s fixtures and
equipment shall be repaired at Tenant’s sole cost and expense.  The provisions
of this Section shall expressly survive the expiration or earlier termination of
this Lease.


11.3          Liens.  Tenant shall neither permit nor suffer an involuntary lien
to be filed or affixed against the Building, the Leased Premises, the fee simple
title of the Land or any leasehold estate therein or any part thereof, and shall
not voluntarily grant any lien or security interest therein.  In the event any
such involuntary or voluntary lien, including without limitation, mechanic’s
lien and tax lien, is filed and/or affixed against the Building, the Leased
Premises, the fee simple title of the Land or any leasehold estate therein, or
any part thereof, or against any fixtures, equipment, furnishings therein or all
types of work and improvements comprising the interior of the Leased Premises
(which when completed shall constitute a part of the fee estate remainder
subject to the terms and provisions of this Lease) and Tenant has not caused the
same to be released and discharged of record within ten (10) days after notice
thereof, same shall constitute a default hereunder.  Upon such default in
addition to any other remedies available to Landlord herein, Landlord may
release and discharge of such lien, Tenant shall repay to Landlord immediately
upon demand as Additional Rent hereunder all such sums disbursed or deposited by
Landlord.  Nothing contained herein, however, shall imply any consent or
agreement on the part of Landlord or anyone holding under Landlord to subject
Landlord’s interest to liability under any mechanic’s or other lien law,
regardless of whether the performance or the furnishing of such work, labor,
services or materials to Tenant or anyone holding under Tenant shall have been
consented to by Landlord.


12.            SUBORDINATION/ATTORNMENT.


12.1          Subordination. Tenant covenants and agrees promptly upon request
of Landlord to execute and deliver, in a recordable form provided by
Landlord,  an acknowledgment of the subordination of this Lease to any mortgage,
deed of trust, security agreement or other lien or encumbrance resulting from
any method of financing or refinancing, presently or henceforth placed upon the
Land and/or the Building and any future expansion thereof, or additions thereto,
and to all advances of money or other value heretofore or hereafter made upon
the security thereof.
 
 
26

--------------------------------------------------------------------------------

 

 
12.2          Collateral Assignment by Landlord.  Subject to the foregoing
provisions of this Article, Landlord reserves the right, without notice to or
consent of Tenant, to assign this Lease and/or any and all Rent hereunder as
security for the payment of any mortgage loan, deed of trust loan or other
method of financing or refinancing.


12.3          Attornment.  In the event any such mortgage is foreclosed, or in
the event of the exercise of the power of sale under any such deed of trust,
Tenant shall consider the purchaser of the foreclosure trustee’s sale to be the
Landlord hereunder, and Tenant will [ILLEGIBLE] to the purchaser and will
recognize the purchaser as the owner and Landlord under this Lease.


13.            USE AND OPERATION.


13.1          Use of Leased Premises.  The Leased Premises shall be used and
occupied by Tenant solely for the Permitted Use and Tenant expressly agrees that
no use shall be made or permitted or acts done by Tenant and/or any agents,
employees, subtenants, or assignees of Tenant, which shall increase the existing
rate of insurance coverage or cause cancellation of such insurance
coverage.  Tenant shall not (i) permit any objectionable or unpleasant odors to
emanate from the Leased Premises; nor place or permit any radio, television,
loudspeaker or amplifier on the roof or outside of the Leased Premises or where
the same can be seen or heard from outside the Leased Premises, (ii) place any
antenna, awning or other projection on the exterior of the Leased Premises;
(iii) take any other actions which would constitute a nuisance or would disturb
or endanger other tenants of the Building or unreasonably interfere with their
use of their respective premises; or (iv) do anything which would tend to injure
the reputation of the Building.


13.2          Name of Business.  Tenant promises and agrees to conduct the
business above described in and upon the Leased Premises under the Trade Name,
and Tenant shall not change such name without the prior written consent of
Landlord, which consent shall not be unreasonably withheld.


13.3          Suitability of Premises.  Tenant warrants to Landlord that it has,
prior to the execution hereof, full inspected the Leased Premises and that it
has made performed, obtained and received all studies, inspections, reports,
diagnoses and tests that Tenant desires relative to the Leased Premises and
Tenant’s proposed business use of the Leased Premises.  Tenant understands and
agrees that it is accepting the Leased Premises in its present “AS-IS”,
“WHERE-IS” condition, “WITH ALL FAULTS”.  Tenant warrants that is used all due
diligence in conducting all studies inspections, diagnoses and tests on the
Leased Premises that Tenant deemed necessary or appropriate.  Tenant
acknowledges that Landlord has not made and does not make, and Landlord hereby
disclaims, any and all warranties, express or implied, which in any way relate
to the Leased Premises of the condition, thereof, including without limitation
any implied warranty of suitability of habitability.  Tenant further understand
that Landlord has relied upon Tenant’s having made all inspections Tenant
desired prior to leasing the Leased Premises from the Landlord, and that but for
such inspections by Tenant, Landlord would not have leased the Leased Premises
to Tenant.  Additionally the parties agree that the obligation of Tenant to pay
all rental and other sums hereunder provided to be paid by Tenant, and
 
 
27

--------------------------------------------------------------------------------

 
 
the obligation of Landlord to perform Landlord’s other covenants and duties
hereunder constitutes independent, separate and unconditional obligations to be
performed at all times provided for hereunder, save and except only when an
abatement thereof or reduction therein is expressly provided for herein and not
otherwise.  Tenant waives and relinquishes all rights which Tenant might have to
claim any nature of a lien against or withhold or deduct from or offset against
any rental or other sums provided hereunder to be paid to Landlord by
Tenant.  Tenant waives and relinquishes any right to assert, either as a claim
or as a defense, that Landlord is bound to perform or liable for the
nonperformance of any implied covenant or implied duty of Landlord not expressly
set forth herein.  It is agreed that in the event Landlord commences any
proceedings against Tenant for nonpayment of rental or any other sum due and
payable by Tenant hereunder, Tenant shall not interpose any counterclaim or
other claim against Landlord of whatever nature or description in any such
proceedings; and in the event Tenant interposes any such counterclaim or other
claim against Landlord in any such proceeding, Landlord and Tenant stipulate and
agree that, in addition to any other lawful remedy of Landlord, upon motion of
Landlord, such counterclaim or other claim asserted by Tenant shall be severed
out of the proceedings instituted by Landlord and Landlord may proceed to final
judgment separately and apart from and without consolidation with or reference
to the status of such counterclaim or any other claim asserted by Tenant.


13.4          Operation of Business.  Tenant shall operate all of the Leased
Premises during the entire Lease Term using sound business practices, due
diligence and efficiency.  Tenant shall provide, install and at all times
maintain in the Leased Premises all suitable furniture, fixtures, equipment and
other personal property and such personnel may be necessary for the conduct of
Tenant’s business therein in a businesslike manner.


14.            SIGNS/ADVERTISING.


14.1          Signs.  No signs of any kind or nature, symbol or identifying mark
shall be put on the Building, the Land, the Common Areas, nor within the
Premises so as to be visible from the Common Areas or exterior of the Building,
without prior written approval of Landlord.  All signs or lettering shall
conform in all respects to the sign and/or lettering criteria established by
Landlord.


14.2          Advertising of Tenant.  No advertising medium originating from
within the Leased Premises shall be utilized by Tenant which can be heard or
experienced outside the Leased Premises, including, without limiting the
generally of the foregoing, flashing lights, search lights, loudspeakers,
phonographs, radios and television.  Tenant shall not display, paint, place or
cause to be placed any handbills, bumper stickers or other advertising devices
on any vehicle parked in the parking area of the Building, whether belonging to
Tenant, Tenant’s agent, or to any other person.  Tenant shall not distribute, or
cause to be distributed any handbills or other advertising devices within the
Building or Common Areas.
 
 
28

--------------------------------------------------------------------------------

 
 
15.            ASSIGNING/MORTGAGING/SUBLETTING.


15.1          Prohibitions. Tenant shall not transfer, assign, sublet, enter
into any license or concession agreements, change ownership or hypothecale this
Lease or the Tenant’s interest in and to the Leased Premises nor permit the
occupancy or use of any part thereof, without first procuring the written
consent of the Landlord. Any assignment, mortgage, pledge, hypothecation,
encumbrance subletting or license of this Lease, the leasehold estate hereby
created, or the Lease Premises or any portion thereof, either voluntary or
involuntary, whether by operation of law or otherwise, without the prior written
consent of Landlord first had and obtained therefore, shall be null and void, at
the option of the Landlord, and Landlord may declare a default and exercise all
remedies available to Landlord under this Lease or at law.


15.2          Refusal of Consent.  Without in any way limiting Landlord’s right
to refuse to give such consent for any other reason or reasons, Landlord
reserves the right to refuse to give such consent unless Tenant remains fully
liable during the unexpired Term of this Lease and Landlord further reserves the
right to refuse to give such consent if, in Landlord’s sole discretion and
opinion, the quality of Landlord’s operation is or may be in any way adversely
affected during the term of the proposed new tenant is less than that of the
Tenant as of the date hereof.


15.3          Conditions to Consent. Landlord may condition its consent to any
assignment or subletting (i) upon Tenant’s agreement to termination of this
Lease and simultaneous creation of a new lease between Landlord and the proposed
successor, and upon Tenant’s giving its unconditional guaranty of such new lease
in form and substance satisfactory to counsel for Landlord, or (ii) upon
Tenant’s agreement simultaneously with the execution of any sublease or
assignment approved by Landlord, to name Landlord its agent for purposes of
collection of rental from sublessee approved by Landlord under any such sublease
or assignment (in order to enable Landlord to maintain its collections and other
relationships).


15.4          Reimbursement of Fees.  Tenant agrees to reimburse Landlord for
Landlord’s reasonable attorney’s fees incurred in conjunction with the
processing and documentation of any such requested transfer, assignment,
subletting, licensing or concession agreement, change of ownership or
hypothecation of this Lease or Tenant’s interest of ownership or hypothecation
of this Lease or Tenant’s interest in and to the Leased Premises.


15.5          Transactions Consented To. Each transfer, assignment, subletting,
lease, concession agreement and hypothecation to which there has been consent
shall be by an instrument in writing in form satisfactory to Landlord and shall
be executed by the transferor, assignee, sublessor, licensor, concessionaire,
hypothecator or mortgagor and the transferee, assignee, sublessee, licensee,
concessionaire or mortgagee in each instance as the case may be; and each
transferee, assignee, sublessee, licensee, concessionaire or mortgagee shall
agree in writing for the benefit of the Landlord herein to assume, to be bound
by, and to perform the terms, covenants and conditions of the Lease to be done,
kept and performed by the Tenant.  One (or more, if required by Landlord)
executed copy of such written instrument shall be delivered to
Landlord.  Failure to first obtain in writing Landlord’s consent or failure to
comply with the provisions of this Article shall operate to prevent any such
transfer, assignment, subletting, license, concession agreement or hypothecation
from being effective.
 
 
29

--------------------------------------------------------------------------------

 

15.6          Excess Rental.  If the rental due and payable by any assignee or
subtenant under any such permitted assignment or sublease (or a combination of
the rental payable under such assignment or sublease plus any bonus or other
consideration therefore or any payment incident thereto) for the Leased Premises
(or any portion thereof) exceeds the rent payable under this Lease for the
Leased Premises (or any portion thereof), Tenant shall be bound and obligated to
pay Landlord all such excess rental and other excess consideration within ten
(10) days following receipt thereof by Tenant from such assignee or subtenant,
as the case may be.


16.            WASTE, NUISANCE, APPLICABLE LAWS.


16.1          Waste and Nuisance.  Tenant shall not commit or suffer to be
committed any waste in or upon the Leased Premises and shall not commit or
suffer to be committed therein any nuisance or other act or thing which may
disturb the quiet enjoyment of any other tenant in the Building, or which may
disturb the quiet enjoyment of any person within the immediate vicinity of the
Building.


16.2          Tenant’s Compliance with Laws. Tenant shall, at Tenant’s sole cost
and expense, comply with all the requirements of all federal, state, county,
municipal and other applicable authorities, now in force or which may hereafter
be in force.


17.            DESTRUCTION.


17.1          Notice of Loss. Tenant shall give immediate notice to Landlord in
the event of fire or other accidents or casualties within the Leased Premises or
in or around the Building, and such other notice as prescribed by the fire and
extended coverage insurance policy required herein to be carried thereon, and
further, Tenant shall give immediate notice to Landlord of any defects in any of
the fixtures or equipment located within the Leased Premises or in or around the
Building.


17.2          Premises Usable. In the event the Leased Premises shall be damaged
by fire or other casualty, but shall not be rendered wholly or partially
unusable, regardless of the time remaining in the Term of this Lease, Landlord
may elect either (i) to cause such damage to be repaired, and the Fixed Minimum
Rent shall not be reduced or abated unless the repairs are delayed beyond ninety
(90) days after commencement of such repairs, and thereafter, only if Landlord
is not diligently pursuing such repairs; and then only to the extent as may be
equitable based upon the amount of damage, or (ii) to give Tenant written notice
within sixty (60) days following the date of such occurrence of its intention to
terminate this Lease.


17.3          Premises Unusuable. If the Leased Premises shall be rendered
partially or wholly unusuable, Landlord may elect either (a) to cause such
damage to be repaired and the Fixed Minimum Rent shall be reduced in proportion
to Tenant’s loss of effective use of the Leased Premises during such repair, or
(b) to give Tenant written notice within sixty (60) days following the date of
such occurrence of its intention to terminate the Lease.


17.4          Building Damaged. In the event all or part of the Building, other
than the Leased Premises, shall be damaged or destroyed by fire or other
casualty, and regardless of the time remaining in the original and any extended
term of this Lease, Landlord at its sole discretion may elect either (a) to
cause such damage to be repaired or (b) to terminate this Lease by giving Tenant
written notice within sixty (60) days following the date of such occurrence of
its intention to terminate this Lease.  Neither Fixed Minimum Rent nor any other
sums due hereunder shall be abated or reduced.
 
 
30

--------------------------------------------------------------------------------

 
 
17.5          Scope of Repair. In the event Landlord elects or shall be
obligated to repair or restore any damage or destruction as aforesaid, the scope
of the work shall be limited to the shell of the Building and Lease
Premises.  Landlord shall not be required to make repairs or replacements of any
panels, decoration, trade fixtures, railings, floor covering, partitions or
other parts of the interior of the Leased Premises or any other property
installed or placed in the Leased Premises.


17.6          Commencement of Repairs. Anything to the contrary herein
notwithstanding, Landlord shall not be required to commence repairs and/or
restoration prior to the expiration of sixty (60) days following the occurrence
or the receipt by Landlord of the insurance proceeds covering said damages,
whichever event shall first occur, provided, however, that if said repairs
and/or restoration are not commenced at the end of such sixty (60) day period,
unless commencement is prevented by an act beyond Landlord’s control, Tenant may
give Landlord thirty (30) days prior written notice of intent to terminate.  If
Landlord shall within said thirty (30) day period commence such repairs and/or
restoration, the notice of intent to terminate shall cease to be operative and
shall become without force and effect.


18.            CONDEMNATION


18.1          Total Taking. If all of the Leased Premises should be taken for
any public of quasi public use under any governmental law, ordinance or
regulation or by right of eminent domain or by private purchase in lieu thereof,
then this Lease shall terminate and the Rent shall be abated during the
unexpired portion of the Term, effective on the date physical possession is
taken by the condemning authority.


18.2          Partial Taking. If any part (but not all) of the Building Common
Areas or the Leased Premises should be so taken, Landlord may terminate this
Lease if Landlord in its sole discretion, so elects.  Any election to terminate
this Lease in accordance with this provision shall be evidenced by written
notice of termination to Tenant within thirty (30) days after the date physical
possession is taken by the condemning authority.  If this Lease is not so
terminated, the Fixed Minimum Rent payable hereunder during the unexpired
portion of the term shall be reduced in proportion to the area of the Leased
Premises taken, effective on the date physical possession is taken by the
condemning authority.


18.3          Award. All compensation awarded for any taking (or the proceeds of
private sale in lieu thereof) of the Building, the Leased Premises or the Common
Areas shall be the property of Landlord, and Tenant hereby assigns its interests
in any such award to Landlord.


19.            QUIET ENJOYMENT. So long as Tenant shall pay all Rent and other
payments due hereunder and shall observe and perform all of the covenants on
Tenant’s part to be observed and performed hereunder, and Tenant is not in
default hereunder, Tenant shall peaceably and quietly hold and enjoy the Leased
Premises (including easement rights) for the entire Term hereof without
interruption by Landlord or person or persons lawfully or equitably claiming by,
though or under Landlord, subject, nevertheless, to all of the terms and
provisions of this Lease and to the reservations, encumbrances and limitations
affecting the title to the premises upon which the Building is situated.
 
 
31

--------------------------------------------------------------------------------

 
 
20.            DEFAULT AND REMEDIES.


20.1          Default. The following events shall be deemed to be the events of
default by Tenant under this Lease:


(1)           Tenant shall fail to pay any installment of the Fixed Minimum Rent
or any Additional Rent hereunder when due.
 
(2)           Tenant shall fail to comply with any term, provision or covenant
of this Lease, other than the payment of any sums due Landlord, including but
not limited to, the Fixed Minimum Rent or any Additional Rent, and shall not
cure such failure within thirty (30) days after written notice thereof to Tenant
(or such shorter notice period as may be provided elsewhere in this Lease for
specific events of default).
 
(3)           Tenant or any guarantor of Tenant’s obligations hereunder shall
become insolvent as defined in any chapter of the United States Bankruptcy Code,
or shall make a transfer in fraud of creditors, or shall make an assignment for
the benefit of creditors.
 
(4)           Tenant or any guarantor shall file a petition under any section or
chapter of the United States Bankruptcy Code, or under any similar law or
statute of the United States or any state thereof, or Tenant shall be
adjudicated bankrupt or insolvent as defined in any chapter of the United States
Bankruptcy Code in proceedings filed against Tenant or any guarantor of Tenant’s
obligations under this Lease.
 
(5)           A receiver or trustee shall be appointed to the Leased Premises or
for all substantially all of the assets of Tenant or any guarantor and such
receiver or trustee shall not be discharged within thirty (30) days following
such appointment.


(6)           Tenant shall desert or vacate or shall commence to desert or
vacate the Leased Premises or any substantial portion of the Leased Premises, or
shall discontinue operations therein, or shall remove or attempt to remove,
without the prior written consent of the Landlord, all or a substantial portion
of Tenant’s equipment, fixtures, furniture or other personal property.


(7)           If Tenant or any guarantor, or any general partner of Tenant or
any guarantor, is an entity of any type, the sale, transfer, change or
hypothecation of fifty percent (50%) or greater of the ownership interest of
Tenant or any guarantor or any general partner.


(8)           The discovery by Landlord that any financial statement given by
Tenant or any of its assignees, subtenants or successors-in-interest, or any
guarantor of Tenant’s obligations hereunder to Landlord, was materially false.
 
 
32

--------------------------------------------------------------------------------

 
 
20.2           Remedies.


 
(1)
Upon the occurrence of any event of default hereunder, and notwithstanding the
fact that the termination of cancellation of this Lease by Landlord may
substantially interfere with the ability of Tenant to conduct a non-liquidation
proceeding under any chapter of the United States Bankruptcy Code, Landlord
shall have the option to pursue any one or more of the following remedies
without any notice or demand whatsoever.



 
(i)
Terminate this Lease, in which event Tenant shall immediately surrender the
Leased Premises to Landlord, and if Tenant fails to do so, Landlord may, without
prejudice to any other remedy which he may have for possession or arrearages in
Rent, enter upon and take possession of the Leased Premises and expel or remove
Tenant and any other person who may be occupying said Leased Premises or any
part thereof, by force if necessary, without being liable for prosecution or any
claim for damages therefor, and/or



 
(ii)
Enter upon and take possession of the Leased Premises and expel or remove Tenant
and any other person who may be occupying said Leased Premises or any part
thereof, by force if necessary, without being liable for prosecution or any
claim for damages therefor, and if Landlord so elects, relet the Leased Premises
on such terms as Landlord may deem available and receive rental therefor.



 
(2)
Pursuit of any of the foregoing remedies shall not preclude pursuit of any other
remedies herein provided or provided by law, nor shall pursuit of any other such
remedy constitute a forfeiture or waiver of any Rent or other sums due to
Landlord hereunder or of any damages accruing to the Landlord by reason of the
violation of any of the terms, provisions and covenants herein
contained.  Forbearance by Landlord to enforce one or more of the remedies
herein provided upon an event of default shall not be deemed or construed to
constitute a waiver of such default in determining the amount of loss or damage
which Landlord may suffer by reason of termination of this Lease or the
deficiency arising by reason of any reletting by Landlord as above provided,
allowance shall be made for the expense of repossession and any repairs or
remodeling undertaken by Landlord following repossession.



 
(3)
Exercise by Landlord of any one or more remedies hereunder granted or otherwise
available shall not be deemed to be an acceptance of surrender of the Premises
by Tenant, whether by agreement or by operation of law, it being understood that
such surrender can be effected only by the written agreement of Landlord and
Tenant.  No removal or other exercise of dominion by Landlord over the property
of Tenant or others at the Leased Premises shall be deemed unauthorized or
constitute a conversion Tenant hereby consenting, after any event of default, to
the aforesaid exercise of dominion over Tenant’s property within the
Building.  All claims for damages by reason of such reentry and/or repossession
and/or alteration of locks or other security devices are hereby waived, as are
all claims for damages by reason of any distress warrant, forcible detainer
proceedings, sequestration proceedings or other legal process.  Tenant agrees
that any reentry by Landlord may be pursuant to judgment obtained in forcible
detainer proceedings or other legal proceedings, as Landlord may elect and
Landlord shall not be liable in trespass or otherwise.

 
 
33

--------------------------------------------------------------------------------

 
 
 
(4)
In the event Landlord elects to terminate this Lease by reason of an event of
default, then notwithstanding such termination, Tenant shall be liable for and
shall pay to Landlord, at Houston, Texas, the sum of all Rent and other
indebtedness accrued to the date of such termination, plus, as damages, an
amount equal to the then present value of the Rent and any and all other sums
reserved hereunder for the remaining unexpired portion of the Lease Term (had
this Lease not been so terminated by Landlord), less the then present value of
the then fair rental value of the Leased Premises for such period as determined
by Landlord; the parties here stipulating that such fair rental value shall in
no event exceed twenty-five (25%) of the then present value of the Rent reserved
for such period.



 
(5)
In the event that the Landlord elects to repossess the Leased Premises without
terminating the Lease, then Tenant shall be liable for and shall pay to Landlord
at Houston, Texas all Rent and other indebtedness accrued to the date of such
repossession, plus all Rent and any and all other sums required to be paid by
Tenant to Landlord during the remainder of the Lease Term until the date of
expiration of the Term, diminished by and net sums thereafter received by
Landlord through reletting the Premises during said period (after deducting
expenses incurred by Landlord as provided herein).  In no event shall Tenant be
entitled to any excess of any rental obtained by reletting over and above the
Rent herein reserved.  Actions to collect amounts due by Tenant as provided in
this Paragraph may be brought from time to time, on one or more occasions,
without the necessity of Landlord’s waiting until expiration of the Lease Term.



 
(6)
In the event of termination or repossession of the Leased Premises for an event
of default, Landlord shall not have any obligation to relet the Leased Premises,
or any portion thereof, or to collect after reletting; and in the event of
reletting Landlord may relet the whole or any portion of the Leased Premises for
any period, to any tenant, and for any use and purpose. Should Landlord choose
to relet the Leased Premises, or any portion thereof, for the remainder of the
Term provided for herein, and if the rental received through reletting does not
at least equal the Rent provided for herein, Tenant shall pay and satisfy the
deficiency between the amount of the Rent so provided for and that received
through reletting, including, but not limited to, the cost of renovating,
altering and decorating for a new occupant.  Further, Tenant shall not in any
event ever be entitled to any excess rental and other sums provided for herein,
and the same shall belong solely to Landlord.  Nothing herein shall be construed
as in any way denying Landlord the right, in any event of abandonment of said
Premises or other breach of this Lease by Tenant, to treat the same as an entire
breach and at Landlord’s option to terminate this Lease and/or immediately seek
recovery for the entire breach of this Lease and any and all damages which
Landlord suffers thereby.

 
 
34

--------------------------------------------------------------------------------

 
 
 
(7)
If Tenant shall fail to make any payment or cure any default hereunder within
the time herein permitted, Landlord, without being under any obligation to do so
and without thereby waiving such default, may make such payment and/or remedy
such other default for the account of Tenant (and enter the Leased Premises for
such purpose, and thereupon Tenant shall be obligated, and hereby agrees, to pay
Landlord, upon, upon demand, all costs, expenses and disbursements (including
reasonable attorneys’ fees) incurred by Landlord in taking such remedial action.



 
(8)
In the event of the breach or the attempted or threatened breach of any covenant
or provision contained in this Lease by Tenant, Landlord shall have, in addition
to all other remedies provided for hereunder or by law or equity, the right to
obtain an injunction prohibiting such breach or attempted breach without the
necessity for proof of inadequacy of legal remedy, irreparable harm or probable
right of recovery.



 
(9)
In the event of any default by Landlord, Tennant’s exclusive remedy shall be an
action for damages (Tenant hereby waiving the benefit of any laws granting a
lien upon the property of Landlord and/or upon rental due Landlord), but prior
to any such action Tenant will give Landlord written notice specifying such
default with particularity, and Landlord shall thereupon have thirty (30) days
in which to cure any such default.  Unless and until Landlord fails to so cure
any default after such notice, Tenant shall not have any remedy or cause of
action by reason thereof.  All obligations of Landlord hereunder will be
construed as covenants, not conditions, and all such obligations will be binding
upon Landlord only during the period of its possession of the Building and not
thereafter.



20.3          Waiver of Notices.  Notwithstanding anything to the contrary
contained herein, if Tenant has received two (2) notices of default hereunder
during the Term hereof, then all future notices of default which would otherwise
be required hereunder are expressly waived by Tenant, and it is agreed that
Landlord may immediately exercise any of its remedies hereunder without any
notice whatsoever to Tenant.


20.4          Quarterly Payments. Notwithstanding anything to the contrary
contained herein, if Tenant has committed two or more events of default
hereunder in any one Lease Year, and Landlord has elected to allow Tenant to
subsequently cure its default and remain in possession hereunder, Landlord shall
nonetheless have the option to require Tenant to pay all Fixed Minimum Rent in
quarter annual installment, in advance of each such quarterly period, such
quarterly periods to be designated by Landlord. Such option shall be in addition
to and cumulative of any and all other rights and remedies of Landlord
hereunder.


20.5          Expense/Attorneys' Fees.  In the case of an event of default
hereunder, Tenant shall also be liable for and shall pay to Landlord, at
Houston, Texas, in addition to any sum provided to be paid above; broker's fees
incurred by Landlord in connection with reletting the whole or any part of the
Premises; the costs of removing and storing Tenant's or other occupant's
property; the costs of repairing, altering, remodeling or otherwise putting the
Leased Premises into condition acceptable to a new tenant or tenants; and all
reasonable expenses incurred by Landlord in enforcing Landlord's rights or
remedies, including reasonable attorneys' fees and court costs.
 
 
35

--------------------------------------------------------------------------------

 

 
20.6          Limitation on Landlord's Personal Liability.  Tenant specifically
agrees to look solely to Landlord's interest in the Building for the recovery
for any judgment from Landlord, it being agreed that Landlord, its agents,
employees, officers, directors, successors, and assigns shall never to
personally liable hereunder.


21.            ACCESS.  Landlord or its agents shall have the right to enter the
Leased Premises at all reasonable times, and whenever necessary because of
emergencies to inspect the same, and to make such repairs, replacements,
alterations, improvements or additions as Landlord may deem necessary or
desirable, including alterations, repairs, improvements or additions to the
space adjacent to Leased Premises and/or to the Building, without the same
constituting an evection of Tenant in whole or in part, and the Rent reserved
shall in no wise abate while said repairs, replacements, alterations,
improvements or additions are being made, by reason of loss or interruption of
Tenant's business or otherwise.  During the ninety (90) days prior to the
expiration of the original or any extended Term of this Lease, Tenant shall
permit the Landlord to exhibit the Leased Premises to prospective Tenants and to
place notices upon the Leased Premises advertising "For Lease".  Landlord may,
at any time, exhibit the Lease Premises to prospective purchasers, and place
notices, upon the Building or the Leased Premises advertising "For Sale."


22.            SURRENDER AND REMOVAL OF PROPERTY.


22.1          Surrender of Premises.  Promptly upon the expiration or earlier
termination of the Term of this Lease, Tenant shall surrender the Leased
Premises in the same condition as they were in upon delivery of possession
thereto under this Lease, reasonable wear and tear and damage by unavoidable
casualty or Act of God only excepted.  Further, Tenant shall surrender all keys
to the Leased Premises at the place then fixed for the payments of Fixed Minimum
Rent due hereunder.  All items of work and improvements comprising the interior
of the Leased Premises shall constitute a part of the fee estate remainder
subject to this Lease, notwithstanding that Tenant may construct or cause to be
constructed all or any part of said improvements or may contribute to the cost
thereof, and notwithstanding that Tenant may or might be required to maintain,
repair and/or replace same or some part thereof pursuant to some other provision
in this Lease.  Subject to the provisions of this Section, Tenant shall remove
all of Tenant's trade fixtures, operation equipment and other personal property
before surrendering the Leased Premises as aforesaid and shall repair at
Tenant's expense any damage to the Leased Premises caused thereby.


22.2          Failure to Remove Property.  If Tenant shall neglect to remove
Tenant's personally as herein provided, Landlord shall have the right (i) to
remove said property and cause it to be stored in a public warehouse or
elsewhere, at the cost of and for the account of Tenant, or (ii) in the
alternative, if said property shall not be removed within thirty (30) days after
said termination to dispose of said property in a manner deemed suitable to
Landlord, all without service of notice or resort to legal process and without
becoming liable for any loss damage which may be occasioned thereby, and any
proceeds of such disposition shall be retained by Landlord without liability to
Tenant, Tenant hereby waiving any interest in such proceeds.
 
 
36

--------------------------------------------------------------------------------

 
 
22.3.         Survival of Covenants. Tenant's obligations to observe or perform
the covenants contained in this Article shall expressly survive the expiration
or earlier termination of the original or any extended Term of this Lease.


23.            HOLDING OVER. Any holding over without the consent of Landlord
after the expiration or earlier termination of the Term of this Lease shall be
construed to be and shall constitute a tenancy at the will of Landlord, and
Tenant agrees to pay as rents and liquidated damages for such holding over a sum
equivalent to the Rent herein specified and reserved plus Fifty (50%) of the
Fixed Minimum Rent (prorated on a monthly basis) and shall otherwise be on the
same terms and conditions herein, as far as applicable. Any holding over with
the consent of Landlord shall constitute a month to month tenancy at the same
Rent herein specified and reserved plus fifty percent (50%) of the Fixed Minimum
Rent ( prorated on a monthly basis) and under the same terms and conditions as
provided for herein, any statute or law to the contrary notwithstanding.


24.            CERTIFICATES/MEMORANDUM.


24.1          Certifications.  Tenant agrees at any time and from time to time
during the Term of this Lease, upon demand, to execute and acknowledge and
deliver unto Landlord a statement or statements, in writing, certifying (if such
be true) that this Lease is unmodified and in good standing (or if modified,
then in good standing as modified, stating the modification), and the date or
dates, if any, to which Fixed Minimum Rent, Additional Rent or other charges
hereunder, if any, have been paid in advance, it being the intention of the
parties hereto that any such statement delivered by Tenant pursuant to the
provisions of this Section may be relied upon by any prospective purchaser,
mortgagee or assignee of any mortgagee of the Leased Premises, the Building or
any part thereof.


24.2          Memorandum of Lease.  Promptly after the Commencement Date,
Landlord and Tenant, if requested by Landlord, shall execute and acknowledge and
deliver a memorandum or short form of this Lease, in recordable form,
acknowledging Tenant's acceptance of the Leased Premises for all purposes herein
provided and specifying the Commencement Date and the termination date of this
Lease in accordance with the provisions hereof, and said memorandum may be
recorded by Landlord in the Office of the County Clerk of Harris County, Texas,
but this Lease Agreement itself shall not be recorded.


25.            NOTICES.  All notices required or permitted to be given hereunder
by either party hereto to the other party shall be deemed sufficiently given or
made as of the date when mailed by United States Registered or Certified Mail,
adequate postage prepaid, to their respective addresses as specified in Section
1.1 hereof. Each party hereto may notify the other party of any change in its
mailing address by notice in the manner hereinabove provided, which new address
shall thereafter be deemed the proper address for notice hereunder.
 
 
37

--------------------------------------------------------------------------------

 
 
26.            TENANT'S PAYMENTS.


26.1          Payments.  Tender of Rent and/or any other payment due hereunder
shall be considered to have been made on the date such payments received by
Landlord and not on the date mailed by Tenant.  For purposes hereof, the office
of Landlord in the office presently or henceforth designated pursuant to the
provisions of Section 1.1 hereof.  Checks or drafts tendered will constitute
payment only when duly paid by the drawers bank promptly upon presentment,
properly endorsed, for payment.


26.2          Interest. All sums due and owing by Tenant to Landlord under this
Lease shall bear interest at the maximum rate permitted by the laws of the State
of Texas from the date due until paid.


27.            LANDLORD'S LIEN. To secure the payment of all Fixed Minimum Rent,
and Additional Rent reserved herein, and all other payments due Landlord
hereunder, or to become due hereunder and the faithful performance of all
covenants, agreements and stipulations herein contained to be performed by
Tenant, Tenant hereby grants to Landlord an express first and prior contract
lien and security interest on all property (including fixtures, equipment,
inventory, goods, wares, furniture, office equipment, supplies and merchandise)
which may be placed in the Leased Premises, and also upon all proceeds of any
insurance which may accrue to Tenant by reason of destruction of or damage to
any such property.  All exemption laws are hereby waived by Tenant in favor of
said lien and security interest.  This lien and security interest is given in
addition to the Landlord's statutory lien and shall be cumulative thereof.
Tenant shall not remove any property from the Leased Premises until all of
Tenant's obligations under this Lease are satisfied.  This lien may be
foreclosed with or without court
 
conditions or understandings, either oral or written, between said parties other
than as herein expressly set forth.  Except as herein otherwise provided, no
subsequent alteration, amendment, change or addition to this Lease shall be
binding upon either party hereto, unless reduced to writing and signed by both
parties.


31.5          Partnership. Landlord does not become a partner of Tenant in the
conduct of its business or otherwise, or a joint venturer or a member of a joint
enterprise with Tenant by virtue of this Lease.


31.6          Force Majeure. In the event Landlord shall be delayed, hindered or
prevented from the performance of any act required hereunder by reason of
strikes, fire, explosions, lock-outs, failure of power, governmental
restrictions or regulations, unavailability of suitable financing, materials
and/or labor, riots, insurrection, war or on account of any other condition or
occurrence not the fault of Landlord, then the performance of any such act shall
be extended for a period equivalent to the period of such delay.
 
 
38

--------------------------------------------------------------------------------

 
 
31.7           Captions and Numbers. The captions, section numbers and article
numbers appearing in this Lease are inserted only as a matter of convenience and
in no wise define, limit, construe or describe the scope or intent of such
sections or articles, nor in any wise affect this Lease.


31.8          Tenant, Defined Use of Pronouns. The word “Tenant” shall be deemed
and taken to mean each and every person or party mentioned as a Tenant herein,
be the same one or more and if there shall be more than one Tenant, any notice
required or permitted by the terms of this Lease may be given by or to any one
thereof and shall have the same force and effect as if given by or to all
thereof.  The use of the neuter singular pronoun to refer to Landlord or Tenant
shall be deemed a proper reference even though Landlord or Tenant may be an
individual, a partnership, a corporation, a group of two or more individuals or
corporations. The necessary grammatical changes required to make the provisions
of this Lease apply in the plural sense where there is more than one Landlord or
one Tenant, and to either corporation, associations, partnerships or
individuals, males or females, shall in all instances be assume as though in
each case fully expressed.


31.9          Severability. If any provisions, covenant or condition of this
Lease or the application thereof to any person or circumstance shall, to any
extent, be invalid or unenforceable, the remainder of this Lease, or the
application of such provision, covenant or condition to persons or circumstances
other than those as to which it is held invalid or unenforceable, shall not be
affected thereby and each provision, covenant or condition of this Lease shall
be valid and shall be enforced to the fullest extent permitted by Law.

 
31.10        Survival. Landlord and Tenant expressly agree that all provisions
of this Lease which contemplate performance after the expiration or earlier
termination hereof shall survive such expiration or earlier termination of this
Lease.


31.11        Authority. Tenant is fully authorized and empowered to enter into
this Lease.  Further, if Tenant is not an individual, then the person signing
this Lease on Behalf of Tenant warrants and covenant that (s)he has the full
authority and power to execute this Lease on behalf of Tenant and to bind Tenant
hereto, and that all requisite actions and formalities have been taken to
authorize Tenant to enter into this Lease and to authorize the person signing on
Tenant’s behalf to do so.


EXECUTED as of the date first set forth above in the multiple counterparts each
of which shall be deemed to be an original.


 

 Landlord:      /s/ Kurt W.
Huebner                                                  HUEBNER FINANCIAL
CORPORATION. AGENT        By:   Kurt W. Huebner    Name:  Kurt W. Huebner     
 Title:  President   

 
 
39

--------------------------------------------------------------------------------

 
                                                                
EXHIBIT C


RULES AND REGULATIONS


1.  
All tenants will refer all contractors’ representatives and installation
technicians who are to perform any work within the Building to Lessor for
Lessor’s supervision, approval and control before the performance of any such
work.  This provision shall apply to all work performed in the Building
including, but not limited to, installations of telephones, telegraph equipment,
electrical devices and attachments, and any and all installations of every
nature, affecting floors, wall, woodwork, trim, windows, ceilings, equipment and
any other physical portion of the Building.  Lessee shall not mark, paint, drill
into, or in any way deface any part of the Building or the Leased Premises,
except with the prior written consent of the Lessor, and as the Lessor may
direct.

 
2.  
The work of the janitorial or cleaning personnel shall not be hindered by Lessee
after 6:00 p.m., and such work may be done at any time when the offices are
vacant.  The windows, doors, and fixtures may be cleaned at any time.  Lessee
shall provide adequate waste and rubbish receptacles, cabinets, book cases, map
cases, etc., necessary to prevent unreasonable hardship to Lessor in discharging
its obligations regarding cleaning service.

 
3.  
Movement of furniture or office equipment in or out of the Building or dispatch
or receipt by Lessee of any heavy equipment, bulky material or merchandise which
requires use of elevators or stairways, or movement through the Building’s
service dock or lobby entrance shall be restricted to such hours as Lessor shall
designate.  All such movement shall be in a manner to be agreed upon between
Lessee and Lessor in advance.  Such prior arrangements shall be initiated by
Lessee.  The time, method, and routing of movement and equipment or other items
from being brought into the Building shall be subject to Lessor’s discretion and
control.  Any hand trucks, carryalls, or similar appliances used for the
delivery or receipt of merchandise or equipment shall be equipped with rubber
tires, side guards, and such other safeguards as the Building shall
require.  Although Lessor or its personnel may participate in or assist in the
supervision of such movement, Lessee assumes final responsibility for all risks
as to damage to articles moved and injury to other persons or property engaged
in such movement, including equipment, property and personnel of Lessor if
damaged or injured as a result of acts in connection with carrying out this
service for Lessee, from the time of entering the property to completion of
work.  Lessor shall not be liable for the acts of any person engaged in, or any
damage or loss to any of said property or persons resulting from any act in
connection with such service performed by Lessee.

 
4.  
No sign, advertisement or notice shall be displayed, painted or affixed by
Lessee, its agents, servants or employees, in or on any part of the outside or
inside of the Building or Leased Premises without prior written consent of
Lessor and then only of such color, size character, style and material and in
such places as shall be approved and designated by Lessor.  Signs on doors and
entrances to the Leased Premises shall be placed thereon by Lessor.  (See
Addendum)

 
5.  
Lessee shall not place, install or operate

 
 
40

--------------------------------------------------------------------------------

 
 



8.  
Lessee, and the employees, agents, servants, visitors or licensees of Lessee,
shall not, at any time or place, leave or discard rubbish, paper, articles or
objects of any kind whatsoever outside the doors of the Leased Premises or in
the corridors or passageways of the Building.  No animals, bicycles or vehicles
of any description shall be brought into or kept in or about the Building.

 
9.  
No additional lock or locks shall be placed by Lessee on any door in the
Building unless written consent of Lessor shall have first been obtained.  Two
(2) keys will be furnished by Lessor for the Leased Premises, and any additional
key required must be obtained from Lessor.  A charge will be made for each
additional key furnished.  All keys shall be surrendered to Lessor upon
termination of tenancy.

 
10.  
None of the entries, passages, doors, hallways, or stairways in the Building
shall be blocked or obstructed.

 
11.  
Lessor shall have the right to determine and prescribe the weight and proper
position of any unusually heavy equipment, including computers, safes, large
files, etc., that are to be placed in the Building; and only those which in the
exclusive judgment of the Lessor will not do damage to the floors, structure
and/or elevators may be moved into the Building. Any damage caused by
installing, moving or removing such aforementioned articles in the Building
shall be paid for by Lessee.

 
12.  
All Christmas and other decorations must be constructed of flame retardant
materials, and confined to the interior of Lessee’s suite.

 
13.  
Lessee shall provide Lessor with a list of all personnel authorized to enter the
Building after hours (6:00 p.m. to 7:00 a.m. Monday thru Friday and 24 hours a
day on weekends and holidays).

 
14.  
Anyone entering or leaving the Building after hours must sign their name,
company, suite number and time on the Building Register and if requested, show
proper identification.

 
15.  
After hours Building services, including but not limited to, heating ventilation
and air conditioning, must be requested by Lessee in writing no later than 12:00
noon on the regular work day prior to the day for which after hour services are
required.  Lessee shall be charged the prevailing hourly rate for such
services.  After hours Building operating hours are defined as those hours from
6:00 p.m. to 7:00 a.m. Monday through Friday, and from 12:00 noon on Saturday to
7:00 a.m. on Monday.

 
16.  
Any furniture or equipment removed from the Building after hours must be listed
in the Building Register.  Description and serial numbers should be
included.  Pass-out orders on Lessee’s stationary must be surrendered to
Building Management when any articles are being removed from the Building.

 
 
41

--------------------------------------------------------------------------------

 
 
17.  
The freight elevator shall be used to handle packages and shipments of all
kinds.  Passengers elevators shall not be used for this purpose.  The freight
elevator is available to handle such deliveries from 9:00 to 11:00 a.m. and 2:00
to 3:30 p.m. weekdays.  Parcel post, express, freight, or merchants’ deliveries
can be made any time within these hours.  No furniture or freight shall be
handled outside the above hours, except by previous arrangement.  Advance notice
of arriving or departing shipments will enable the Building Manager to give
better assistance.

 
18.  
Names to be placed on or removed from the directory board in the lobby of the
Building should be furnished to the Property Manager in writing on Lessee’s
letterhead.  Lessee shall have use of the

 



21.  
Canvassing, soliciting or peddling in the Building is prohibited and Lessee
shall cooperate to prevent same.

 
22.  
Lessee shall give immediate notice to the Office of the Building in case of
accidents in the Leased Premises or in the Building or of defects therein or in
any fixtures or equipment or any known emergency in the Building.

 
23.  
Lessee shall not use the Leased Premises or permit the Leased Premises to be
used for photographic, multilith or multigraph reproductions, except in
connection with its own business.

 
24.  
The requirements of Lessee will be attended to only upon application at the
Office of the Building.  Employees of Lessor shall not perform any work or do
anything outside of their regular duties, unless under special instructions from
the Office of the Building.

 
25.  
Lessee shall place or have placed solid pads under all rolling chairs such as
may be used at desks or tables.  Any damages caused to carpet by not having same
shall be repaired or replaced at the expense of Lessee.

 
26.  
Lessee, or the employees, agents, servants, visitors, or licensees or Lessee,
shall abide by the rules and regulations for the garage.

 
27.  
Lessor reserves the right to rescind any of the Rules and Regulations of the
Building and to make such other and further rules and regulations as in its
judgment shall from time to time be needful for the safety, protection, care,
and cleanliness of the Building, the Leased Premises, the operation thereof, the
preservation of good order therein and the protection and comfort of the other
tenants in the Building and their agents, employees, and invitees, which rules
and regulations, when made and written notice thereof is given to Lessee, shall
be binding upon Lessee in like manner as if originally herein prescribed.

 
 
42

--------------------------------------------------------------------------------

 
 
EXHIBIT F
 
Default


(h)           In the event of default hereof, in addition to any of the remedies
noted above or hereinafter, landlord is entitled and authorized to enter upon
and take possession of the leased premises and remove any property that may be
found within the leased premises.  Landlord shall have the right to change any
and all locks and other security devices restricting access to the leased
premises.  To the extent permitted by law, tenant hereby waives:


1. Any notices of landlord’s intent to re-enter or re-take possession of the
leased premises:
 
2. Any notices provided by statue or otherwise or such re-entry or repossession
or changing of locks:
 
3. Any claim or cause of action, whether based on trespass, conversion, or
otherwise, against landlord or landlord’s agents, employees, officers or
contractors for any damages caused by the alteration of any locks or re-entry or
repossession by landlord, whether or not caused by the negligence of landlord or
otherwise; and
 
4. Any right or redemption, re-entry, or repossession of tenant and any notice
of legal proceeding for re-entry, including actions for forcible detainer and
entry.
 
Provided that landlord has not terminated the lease in writing or permanently
excluded tenant from the leased premises, landlord shall not be obligated to
provide a new key to tenant except during landlord’s normal business hours, and
only after the following: 1) tenant cures all events or default existing at the
time of lock-out, including payment of late charges and reasonable expenses of
lock-out (which shall include the cost of security services and removal of old
locks and installation of new locks) and 2) tenant has provided landlord
additional security or further assurances of tenant’s future performance of all
tenant’s obligations arising under the lease, such security or assurances to be
satisfactory to landlord in the exercise of landlord’s sole and absolute
discretion which security may include, but is not limited to, a requirement that
the security deposit be increased to an amount equal to three (3) months rent.
Such lock-out should not be deemed to be a termination of the lease unless
landlord gives a written notice of termination to tenant.  It is agreed that if
tenant abandons or vacates the leased premises, landlord may take such steps as
landlord deems necessary, appropriate, or desirable to protect leased premises
and the property therein from deterioration, including but not limited to, the
lock-out of tenant as described herein.
 
 
43

--------------------------------------------------------------------------------

 
 
FIRST (1st) AMENDMENT TO THE LEASE BETWEEN
ATS SERVICES, INC. AND 10039 BISSONNET, L.P.


Landlord and Tenant agree to replace Exhibits “A” and “B” with Exhibits “C” and
“D” in regards to lease space commonly known as “250” at the 10039 BISSONNET
office building, Tenant’s new space is commonly known as “250” at the 10039
BISSONNET office building.  Tenant’s Rent shall increase by $731.00 per month,
and the security deposit shall increase by $ (-0-)  N/A    .  Landlord and
Tenant agree to continue to lease the space commonly known as “250” at the 10039
office building for an additional    N/A    (years & months) under the following
terms and conditions:


From  1-1-04                        to  2-28-04             : $1841.00 per
month.
From  3-1-04                        to  2-28-05             : $2036.00 per
month.
From _______________ to ___________: $ ______ per month.
From _______________ to ___________: $ ______ per month.


Tenant currently has $848.25 on file as a security deposit.  Tenant shall
increase this deposit to
$  N/A   by paying Landlord $   N/A__ on or before      N/A__, 20___.


These rates are subject to the “CPI” month in the original Lease. Landlord and
Tenant agree to the following terms and conditions:


If Tenant fails to pay Rent on or before the fifth (5th) of any month, Tenant
shall pay Landlord a late fee equal to fifteen percent (15%) of the amount of
Rent due, which shall be paid by Tenant to Landlord immediately upon written
notice from Landlord. Failure by Tenant to make immediate payment of the
delinquent Rent plus late fee shall constitute an Event of Default.  This
provision, expressly, does not relieve the Tenant’s obligation to pay Rent on
the first of each month and is not a waiver by the Landlord to require payment
on the first day of each month.


In the event that the price of electricity per kilowatt hour, or “kwh”, paid by
the Landlord for the electricity supplied to the Premises increases by thirty
percent (30%) or more from the date that this amendment is executed by Tenant,
Landlord may pass through the cost of any such increase above the thirty percent
(30%) threshold to Tenant, based on Tenant’s pro-rata share of the total
rentable square footage of the building.  Tenant agrees to pay such charge
immediately upon receipt of written notice of the charge from the Landlord or
its management company.  Any such charges will be billed monthly, and shall be
determined using as the base rate the price per kwh charged for the time period
covering the date if this Amendment.


In order to receive a refund of its security deposit, if any, Tenant agrees to
provide a forwarding address to Landlord, in writing, on or before the
termination date of the Lease. Tenant agrees that it waives any rights and
remedies with regard to the security deposit if it fails to provide such
forwarding address to Landlord, in writing, on or before the termination date of
the Lease, including waiver of the right to receive a refund and to receive a
description of damages and charges.  Landlord shall have sixty (60) days from
the date Tenant surrenders the premises and Landlord’s receipt of Tenant’s
forwarding address, to refund the security deposit and/or provide a written
description of damages and charges.
 
 
44

--------------------------------------------------------------------------------

 
 
Landlord reserves the right to charge Tenant, and require payment in advance,
for services and/or expenses not required of Landlord under this Lease, or
incurred in relation to the Lease.  Such charges include, but are not limited
to, processing “bounced” checks, changing locks, reviewing and signing lien
waivers, lease assignments, sublet documents, providing after hours HVAC rates,
etc.  A list of charges can be obtained from the Landlord’s representative.  The
charges are based on the cost to the Landlord or its management company to
provide the service which is charged for, and are subject to change at anytime
without notice.


Landlord’s address for Rent payments:               10039 BISSONNET, L.P.
    P.O. Box 4737
    Houston, TX 77210-4737


Landlord’s address for all purposes other than rent payments:          2650
Fountainview #400
Houston, TX 77057
All other provisions of the lease shall remain the same.
 

 Attested by:     Attested by:      /s/ Zak
Elgamal                                                      LANDLORD: 10039
BISSONNET, L.P.  TENANT (signature)        Zak Elgamal,
President                                        BY: Boxer Property Management
Corp.  TENANT (print name and title)  A Texas Corporation    Management Company
for Landlord    
 12/10/03                                                                  /s/
[ILLEGIBLE]                                              
1/26/04                               Date     (signature and
title)                                              Date

 
 
45

--------------------------------------------------------------------------------

 
                                                   
[amersurgexc.gif]
 
 
 
46

--------------------------------------------------------------------------------

 
 
[amersurgexd.gif]

 
 
47

--------------------------------------------------------------------------------

 
 
THIRD (3RD) AMENDMENT TO THE LEASE BETWEEN ATS SERVICES, INC. AND 10039
BISSONNET, L.P.


Landlord and Tenant agree to replace Exhibits “C” and “D” with Exhibits “E” and
“F” in regards to lease space commonly known as “250” at the 10039 Bissonnet
office building, Tenant’s new space is commonly known as “250” at the 10039
Bissonnet office building.  Tenant’s Rent shall increase by $732.00 per month,
and the security deposit shall increase by $0.00.  Landlord and Tenant agree to
continue to lease the space commonly known as “250” at the 10039 office building
under the following terms and conditions:
 

 From: January 1, 2005   To:  March 31, 2005  At: $2,070.00 per month.      
 From: April 1, 2005   To:  February 28, 2008   At: $2,802.00 per month.

 
Tenant currently has $848.25 on file as a security deposit.


These rates are subject to the “CPI” month in the original Lease.  Landlord and
Tenant agree to the following terms and conditions:


If Tenant fails to pay Rent on or before the fifth (5th) of any month, Tenant
shall pay Landlord a late fee equal to fifteen percent (15%) of the amount of
Rent due, which shall be paid by Tenant to Landlord immediately upon written
notice from Landlord.  Failure by Tenant to make immediate payment of the
delinquent Rent plus late fee shall constitute an Event of Default.  This
provision, expressly, does not relieve the Tenant’s obligation to pay Rent on
the first of each month and is not a waiver by the Landlord to require payment
on the first day of each month.


In the event that the price of electricity per kilowatt hour, or “kwh”, paid by
the Landlord for the electricity supplied to the Premises increases by thirty
percent (30%) or more from the date that this amendment is executed by Tenant,
Landlord may pass through the cost of any such increase above the thirty percent
(30%) threshold to Tenant, based on Tenant’s pro-rata share of the total
rentable square footage of the building.  Tenant agrees to pay such charge
immediately upon receipt of written notice of the charge from the Landlord or
its management company.  Any such charges will be billed monthly, and shall be
determined using as the base rate the price per kwh charged for the time period
covering the date if this Amendment.


In order to receive a refund of its security deposit, if any, Tenant agrees to
provide a forwarding address to Landlord, in writing, on or before the
termination date of the Lease. Tenant agrees that it waives any rights and
remedies with regard to the security deposit if it fails to provide such
forwarding address to Landlord, in writing, on or before the termination date of
the Lease, including waiver of the right to receive a refund and to receive a
description of damages and charges.  Landlord shall have sixty (60) days from
the date Tenant surrenders the premises and Landlord’s receipt of Tenant’s
forwarding address, to refund the security deposit and/or provide a written
description of damages and charges.
 
 
48

--------------------------------------------------------------------------------

 
 
Landlord reserves the right to charge Tenant, and require payment in advance,
for services and/or expenses not required of Landlord under this Lease, or
incurred in relation to the Lease.  Such charges include, but are not limited
to, processing “bounced” checks, changing locks, reviewing and signing lien
waivers, lease assignments, sublet documents, providing after hours HVAC rates,
etc.  A list of charges can be obtained from the Landlord’s representative.  The
charges are based on the cost to the Landlord or its management company to
provide the service which is charged for, and are subject to change at anytime
without notice.


Landlord’s address for Rent payments:              10039 BISSONNET, L.P.
    P.O. Box 4737
    Houston, TX 77210-4737
 

Landlord’s address for all purposes other than rent payments:   2650
Fountainview #400    Houston, TX 77057

 
All other provisions of the lease shall remain the same.
 
 

 Attested by:  Attested by:      /s/ Zak W.
Elgamal                                              LANDLORD: 10039 BISSONNET,
L.P.  TENANT (signature)        Zak W. Elgamal,
President                                 BY: Boxer Property Management Corp.
 TENANT (print name and title)  A Texas Corporation    Management Company for
Landlord    
 12/2/04                                                                     /s/
John Rentz                                                  
1/4/05                                    Date  (signature and
title)                                           Date    Vice President

 
 
49

--------------------------------------------------------------------------------

 
         
[amersurgexe.gif]                                                       

 
 
50

--------------------------------------------------------------------------------

 

[amersurgexf.gif]
 
 
51

--------------------------------------------------------------------------------

 
 
FOURTH (4TH ) AMENDMENT TO THE LEASE BETWEEN ATS SERVICES, INC. AND 10039
BISSONNET, L.P.


Landlord and Tenant agree to replace Exhibits “E” and “F” with Exhibits “G” and
“H” in regards to lease space commonly known as “250” at the 10039 Bissonnet
office building, Tenant’s new space is commonly known as “250” at the 10039
Bissonnet office building.  Tenant’s Rent shall increase by $713.00 per month,
and the security deposit shall increase by $0.00.  Landlord and Tenant agree to
continue to lease the space commonly known as “250” at the 10039 Bissonnet
office building under the following terms and conditions:
 

 From: February 1, 2005  To:  March 31, 2005  At: $2,070.00 per month.      
 From: April 1, 2005     To:  February 28, 2008    At: $3,515.00 per month.

 
Tenant currently has $848.25 on file as a security deposit.


These rates are subject to the “CPI” month in the original Lease.  Landlord and
Tenant agree to the following terms and conditions:


If Tenant fails to pay Rent on or before the fifth (5th) of any month, Tenant
shall pay Landlord a late fee equal to fifteen percent (15%) of the amount of
Rent due, which shall be paid by Tenant to Landlord immediately upon written
notice from Landlord.  Failure by Tenant to make immediate payment of the
delinquent Rent plus late fee shall constitute an Event of Default.  This
provision, expressly, does not relieve the Tenant’s obligation to pay Rent on
the first of each month and is not a waiver by the Landlord to require payment
on the first day of each month.


In the event that the price of electricity per kilowatt hour, or “kwh”, paid by
the Landlord for the electricity supplied to the Premises increases by thirty
percent (30%) or more from the date that this amendment is executed by Tenant,
Landlord may pass through the cost of any such increase above the thirty percent
(30%) threshold to Tenant, based on Tenant’s pro-rata share of the total
rentable square footage of the building.  Tenant agrees to pay such charge
immediately upon receipt of written notice of the charge from the Landlord or
its management company.  Any such charges will be billed monthly, and shall be
determined using as the base rate the price per kwh charged for the time period
covering the date if this Amendment.


In order to receive a refund of its security deposit, if any, Tenant agrees to
provide a forwarding address to Landlord, in writing, on or before the
termination date of the Lease. Tenant agrees that it waives any rights and
remedies with regard to the security deposit if it fails to provide such
forwarding address to Landlord, in writing, on or before the termination date of
the Lease, including waiver of the right to receive a refund and to receive a
description of damages and charges.  Landlord shall have sixty (60) days from
the date Tenant surrenders the premises and Landlord’s receipt of Tenant’s
forwarding address, to refund the security deposit and/or provide a written
description of damages and charges.
 
 
52

--------------------------------------------------------------------------------

 

 
Landlord reserves the right to charge Tenant, and require payment in advance,
for services and/or expenses not required of Landlord under this Lease, or
incurred in relation to the Lease.  Such charges include, but are not limited
to, processing “bounced” checks, changing locks, reviewing and signing lien
waivers, lease assignments, sublet documents, providing after hours HVAC rates,
etc.  A list of charges can be obtained from the Landlord’s representative.  The
charges are based on the cost to the Landlord or its management company to
provide the service which is charged for, and are subject to change at anytime
without notice.


Landlord’s address for Rent payments:               10039 BISSONNET, L.P.
    P.O. Box 4737
    Houston, TX 77210-4737
 

Landlord’s address for all purposes other than rent payments:   2650
Fountainview #400    Houston, TX 77057

 
All other provisions of the lease shall remain the same.
 

 Attested by:  Attested by:      /s/ Zak W.
Elgamal                                                 LANDLORD: 10039
BISSONNET, L.P.  TENANT (signature)        ATS SERVICES,
INC.                                          BY: Boxer Property Management
Corp.  TENANT (print name and title)  A Texas Corporation    Management Company
for Landlord      1/5/05    /s/ John
Rentz                                                 1/24/05                  
       Date  (signature and
title)                                           Date     /s/ John
Rentz                                               
1/24/05                             Vice President

 
 
53

--------------------------------------------------------------------------------

 
 
[amersurgexg.gif]
 
 
54

--------------------------------------------------------------------------------

 


[amersurgexh.gif]
 
 
 
55

--------------------------------------------------------------------------------

 

 
IMPROVEMENT AGREEMENT


ATS Services                   (Tenant) does hereby agree to pay Landlord the
sum of $ 1,483.41 for the following improvements to the Premises (“Suite 250“)
at the 10039 Bissonnet office building.  These improvements shall be at Tenant’s
sole cost and expense.  This amount is due on or before 08/03/05.  In the event
that these improvements delay the occupancy of the Premises by Tenant, Tenant
shall not be released from its Rent obligations, which will begin on the
original commencement date.


1.  6 demo of dry wall                                                      
                                                                                     
2.  2 demo of doors                                                          
                                                                           
3.  32 sq ft demo of ceiling tiles                                     
                                                                           
4.  [ILLEGIBLE] outlet                                                   
                                                                                     
5.  [ILLEGIBLE]                                                              
                                                                                     
6.  400 sq. ft. [ILLEGIBLE]                                            
                                                                                                
7.  13' of new wall                                                            
                                                                           
8.  [ILLEGIBLE]opening                                               
                                                                                     
9.  32 new ceiling tiles                                                     
                                                                           
10. 3 building supplied door, frame, hardware           
                                                                           


Additional Notes:


[ILLEGIBLE]




Agreed to with date of completion on or before Monday 8/15/05




 

 /s/ Zak Elgamal                                   8/13/05       TENANT
(signature)   Date

 
Zak Elgamal                                   
                                                      
TENANT (print name)
 
 
56

--------------------------------------------------------------------------------

 
 
Check 8387
 
From American Surgical Assistants, Inc.


Payable to the Order of 10039 Bissonnet
In the Amount of $1483.41
 
 
 
 
 
 
 
 
 
 
57

--------------------------------------------------------------------------------

 
 
FIFTH (5TH) AMENDMENT TO THE LEASE BETWEEN ATS SERVICES, INC. AND 10039
BISSONNET, L.P.


Landlord and Tenant agree to replace Exhibits “G” and “H” with Exhibits “I” and
“J” in regards to lease space commonly known as “suite 250” at 10039 Bissonnet
office building.  Tenant’s new space is commonly known as “suite 250” at the
10039 Bissonnet office building.  Tenant’s Rent shall increase by $1,821.00 per
month, and the security deposit shall increase by $0.00.  Landlord and Tenant
agree to continue to lease the space commonly known as “suite 250” at the 10039
Bissonnet office building for an additional eleven (11) months under the
following terms and conditions:


From February 1, 2006 to December 31, 2006: $5,336.00 per month.


From January 1, 2007 to December 31, 2007: $5,518.00 per month.


From January 1, 2008 to December 31, 2008: $5,700.00 per month.


Tenant currently has $848.25 on file as a security deposit. Tenant shall
increase this deposit to $                       by paying Landlord
$                    on or before , 20     .


These rates are subject to the “CPI” month in the original Lease.  Landlord and
Tenant agree to the following terms and conditions.


If Tenant fails to pay Rent on or before the fifth (5th) day of any month,
Tenant shall pay Landlord a late fee equal to fifteen (15%) of the amount of
Rent due, which shall be paid by Tenant to Landlord immediately upon written
notice from Landlord.  Failure by Tenant to make immediate payment of the
delinquent Rent plus late fee shall constitute an Event of Default.  This
provision, expressly, does not relieve the Tenant’s obligation to pay Rent on
the first of each month and is not a waiver by the Landlord to require payment
on the first day of each month.


In the event that the price of electricity per kilowatt hour, or "kwh", paid by
the Landlord for the electricity supplied to the Premises increases by thirty
percent (30%) or more from the original commencement date executed by Tenant,
Landlord may pass through the cost of any such increase above the thirty percent
(30%) threshold to Tenant, based on Tenant’s pro-rata share of the total
rentable square footage of the building.  Tenant agrees to pay such charge
immediately upon receipt of written notice of the charge from Landlord or its
management company.  Any such charges will be billed monthly, and shall be
determined using as the base rate the price per kwh charged for the time period
covering the date of this Amendment.


In order to receive a refund of its security deposit, if any, Tenant agrees to
provide a forwarding address to Landlord, in writing, on or before the
termination date of the Lease.  Tenant agrees that  it waives any right and
remedies with regard to the security deposit if it fails to provide such
forwarding address to Landlord, in writing, on or before the termination date of
the Lease, including waiver of the right to receive a refund and to receive a
description of damages and charges.  Landlord shall have sixty (60) days from
the date Tenant surrenders the premises and Landlord's receipt of Tenant’s
forwarding address, to refund the security deposit and/or provide a written
description of damages and charges.
 
 
58

--------------------------------------------------------------------------------

 
 
Landlord reserves the right to charge Tenant, and require payment in advance,
for services and/or expenses not required of Landlord under this Lease.  Such
charges include, but are not limited to, processing “bounced” checks, changing
locks, reviewing and signing lien waivers, lease assignments, sublet documents,
providing after hours HVAC rates, etc.  A list of charges can be obtained from
the Landlord's representative.  The charges are based on the cost to the
Landlord or its management company to provide the service which is charged for,
and are subject to change at anytime without notice.
 

Landlord’s address for Rent payments:  10039 Bissonnet, L.P.    PO Box 4737  
 Houston, Texas 77210-4737    

 

 Landlord’s address for all purposes other than rent payments:  2650
Foutnainview #400    Houston, Texas 77057

 
All other provisions of the Lease shall remain the same.
 
 

 Attested by:  Attested by:       /s/ Zak W.
Elgamal                                                LANDLORD: 10039
BISSONNET, L.P.  TENANT (signature)        Zak Elgamal for ATS SERVICES,
INC.              BY: Boxer Property Management Corp.  TENANT (print name and
title)  A Texas Corporation    Management Company for Landlord    
 12/8/05                                                                    
 /s/ John Rentz                                             
1/25/06                                       Date  (signature and
title)                                           Date    Vice President

 
 
59

--------------------------------------------------------------------------------

 
 
[amersurgexi.gif]
 
 
 
60

--------------------------------------------------------------------------------

 
 
[amersurgexj.gif]
 
 
61

--------------------------------------------------------------------------------

 
 
IMPROVEMENT AGREEMENT


ATS SERVICES, INC.                       (Tenant) does hereby agree to pay
Landlord the sum of $0.00 for the following improvements to the Premise (“Suite
250”) at the 10039 Bissonnet office building.  These improvements shall be at
Tenant’s sole cost and expense. This amount is due on or
before                                                                 . In the
event that these improvements delay the occupancy of the Premises by Tenant,
Tenant shall not be released from its Rent obligations, which will begin on the
original commencement date.


1.  
Demolition/Construction of walls as shown in Construction Drawing

2.  
Installation of three doors

3.  
Painting of agreed upon new offices with paint provided by Tenant (5 circled
rooms)

4.  
Carpet, if not changed, needs to be in repair & presentable.



Additional notes:


Refer to Construction Drawing for Reference




 

 /s/ Zak Elgamal                                      
 12/8/05                                 TENANT (signature and title)    Date

 
 
ATS SERVICES, INC.                           
                                                      
TENANT (print name)
 
 
62

--------------------------------------------------------------------------------

 
 
IMPROVEMENT AGREEMENT


ATS Services, Inc.                         (Tenant) does hereby agree to pay
Landlord the sum of $0.00 for the  following improvements to the Premise (“Suite
250”) at the 10039 Bissonnet office building.  These improvements shall be at
Tenant’s sole cost and expense. This amount is due on or
before                                                                  .  In
the event that these improvements delay the occupancy of the Premises by Tenant,
Tenant shall not be released from its Rent obligations, which will begin on the
original commencement date.


1.  
Paint the offices and hallways agreed upon by Landlord and Tenant with paint
supplied by the Tenant.



Additional notes:

 

 /s/ Zak Elgamal                            
 4/19/06                              TENANT (signature and title)  Date

 
 
Zak W. Elgamal                         
                                                      
TENANT (print name)
 
 
 
63

--------------------------------------------------------------------------------

 
 
SIXTH (6TH) AMENDMENT TO THE LEASE BETWEEN ATS SERVICES, INC. AND 10039
BISSONNET, L.P.


Landlord and Tenant agree to replace Exhibits “I” and “J” with Exhibits “K” and
“L” in regards to lease space commonly known as “suite 250” at the 10039
Bissonnet office building. Tenant’s new space is commonly known as “suite 250”
at the 10039 Bissonnet office building.  Tenant’s Rent shall increase by $91.00
per month, and the security deposit shall increase by $0.00.  Landlord and
Tenant agree to continue to lease the space commonly known as “suite 250” at the
10039 Bissonnet office building for an additional two (2) years and seven (7)
ten (10) months under the following terms and conditions:


From February 1, 2006 to December 31, 2006: $5,427.00 per month.


From January 1, 2007 to December 31, 2007: $5,610.00 per month.


From January 1, 2008 to December 31, 2008: $5,797.00 per month.


Tenant currently has $848.25 on file as a security deposit.  Tenant shall
increase this deposit to $                         by paying Landlord
$                    on or before                       , 20      .


These rates are subject to the “CPI” month in the original Lease.  Landlord and
Tenant agree to the following terms and conditions.


If Tenant fails to pay Rent on or before the fifth (5th) day of any month,
Tenant shall pay Landlord a late fee equal to fifteen (15%) of the amount of
Rent due, which shall be paid by Tenant to Landlord immediately upon written
notice from Landlord.  Failure by Tenant to make immediate payment of the
delinquent Rent plus late fee shall constitute an Event of Default.  This
provision, expressly, does not relieve the Tenant’s obligation to pay Rent on
the first of each month and is not a waiver by the Landlord to require payment
on the first day of each month.


In the event that the price of electricity per kilowatt hour, or "kwh", paid by
the Landlord for the electricity supplied to the Premises increases by thirty
percent (30%) or more from the original commencement date executed by Tenant,
Landlord may pass through the cost of any such increase above the thirty percent
(30%) threshold to Tenant, based on Tenant’s pro-rata share of the total
rentable square footage of the building.  Tenant agrees to pay such charge
immediately upon receipt of written notice of the charge from Landlord or its
management company.  Any such charges will be billed monthly, and shall be
determined using as the base rate the price per kwh charged for the time period
covering the date of this Amendment.


In order to receive a refund of its security deposit, if any, Tenant agrees to
provide a forwarding address to Landlord, in writing, on or before the
termination date of the Lease.  Tenant agrees that  it waives any rights and
remedies with regard to the security deposit if it fails to provide such
forwarding address to Landlord, in writing, on or before the termination date of
the Lease, including waiver of the right to receive a refund and to receive a
description of damages and charges.  Landlord shall have sixty (60) days from
the date Tenant surrenders the premises and Landlord's receipt of Tenant’s
forwarding address, to refund the security deposit and/or provide a written
description of damages and charges.
 
 
64

--------------------------------------------------------------------------------

 

 
Landlord reserves the right to charge Tenant, and require payment in advance,
for services and/or expenses not required of Landlord under this Lease, or
incurred in relation to the Lease.  Such charges include, but are not limited
to, processing “bounced” checks, changing locks, reviewing and signing lien
waivers, lease assignments, sublet documents, providing after hours HVAC rates,
etc.  A list of charges can be obtained from the Landlord's representative.  The
charges are based on the cost to the Landlord or its management company to
provide the service which is charged for, and are subject to change at anytime
without notice.
 

Landlord’s address for Rent payments:  10039 Bissonnet, L.P.    PO Box 4737  
 Houston, Texas 77210-4737    

 

Landlord’s address for all purposes other than rent payments:  2650 Foutnainview
#400    Houston, Texas 77057

 
All other provisions of the Lease shall remain the same.
 

 Attested by:  Attested by:       /s/ Zak W.
Elgamal                                                LANDLORD: 10039
BISSONNET, L.P.  TENANT (signature)        Zak
Elgamal                                                           BY: Boxer
Property Management Corp.  TENANT (print name and title)  A Texas Corporation  
 Management Company for Landlord    
 1/26/06                                                                     /s/
John Rentz                                             
3/6/06                                       Date  (signature and
title)                                           Date    Vice President

 
 
 
65

--------------------------------------------------------------------------------

 
 
[amersurgexk.gif]
 
 
66

--------------------------------------------------------------------------------

 
 
 
[amersurgexl.gif]
 
 
67

--------------------------------------------------------------------------------

 
 
SEVENTH (7TH) AMENDMENT TO THE LEASE BETWEEN ATS SERVICES, INC. AND 10039
BISSONNET, L.P.


Landlord and Tenant agree to continue to lease the space commonly known as
“Suite 250” at the 10039 Bissonnet office building under the following terms and
conditions:


From January 1, 2009 to December 31, 2009: $6,004.00 per month.


From January 1, 2010 to December 31, 2010: $6,244.00 per month.


All rates subject to the "CPI" clause in this Agreement.  The term shall begin
on January 1, 2009.
Tenant currently has $848.25 on file as a security deposit. Tenant shall
increase this deposit to $  by paying Landlord $  on or before , 20 .
 

Landlord’s address for Rent payments:  10039 Bissonnet, L.P.    PO Box 4737  
 Houston, Texas 77210-4737

 

Landlord’s address for all purposes other than rent payments:  2650 Foutnainview
#400    Houston, Texas 77057

 
If Tenant fails to pay Rent on or before the fifth (5th) day of any month,
Tenant shall pay Landlord a late fee equal to fifteen (15%) of the amount of
Rent due, which shall be paid by Tenant to Landlord immediately upon written
notice from Landlord.  Failure by Tenant to make immediate payment of the
delinquent Rent plus late fee shall constitute an Event of Default.  This
provision, expressly, does not relieve the Tenant’s obligation to pay Rent on
the first of each month and is not a waiver by the Landlord to require payment
on the first day of each month.


In the event that the price of electricity per kilowatt hour, or "kwh", paid by
the Landlord for the electricity supplied to the Premises increases by thirty
percent (30%) or more from the date that this amendment is executed by Tenant,
Landlord may pass through the cost of any such increase above the thirty percent
(30%) threshold to Tenant, based on Tenant’s pro-rata share of the total
rentable square footage of the building.  Tenant agrees to pay such charge
immediately upon receipt of written notice of the charge from Landlord or its
management company.  Any such charges will be billed monthly, and shall be
determined using as the base rate the price per kwh charged for the time period
covering the date of this Amendment.


In the event Term exceeds one (1) year, one (1) year after the commencement of
this Term and each one (1) year anniversary thereafter, basic rent hereunder
shall be increased in accordance with the cost of living changes in the
“Consumer Price Index” for all Urban Consumers-U.S., City Average” as published
by the Bureau of Labor Statistics, United States Department of Labor (“BLS
Consumer Price Index”). The BLS Consumer Price Index figure for month and year
in which this Term commences with the “base” figure in the computation of
adjustment of basic rent.  At the beginning of each one (1) year period as
provided in this paragraph, the BLS Consumer Price Index for the current month
thereto shall be determined and the rent commencing with the start of each such
one (1) year period shall be adjusted by increasing the basic rent
proportionately, as the said BLS Consumer Price Index for the month has
increased as compared with base BLS Consumer Price Index provided above.  If the
BLS Consumer Price Index decreases, basic rent shall remain the same as the
previous period.
 
 
68

--------------------------------------------------------------------------------

 
 
 
In order to receive a refund of its security deposit, if any, Tenant agrees to
provide a forwarding address to Landlord, in writing, on or before the
termination date of the Lease.  Tenant agrees that it waives any rights and
remedies with regard to the security deposit if it fails to provide such
forwarding address to Landlord, in writing, on or before the termination date of
the Lease, including waiver of the right to receive a refund and to receive a
description of damages and charges.  Landlord shall have sixty (60) days from
the date Tenant surrenders the premises and Landlord's receipt of Tenant’s
forwarding address, to refund the security deposit and/or provide a written
description of damages and charges.


Landlord reserves the right to charge Tenant, and require payment in advance,
for services and/or expenses not required of Landlord under this Lease.  Such
charges include, but are not limited to, processing “bounced” checks, changing
locks, reviewing and signing lien waivers, lease assignments, sublet documents,
providing after hours HVAC rates, etc.  A list of charges can be obtained from
the Landlord's representative.  The charges are based on the cost to the
Landlord or its management company to provide the service which is charged for,
and are subject to change at anytime without notice.


All other provisions of the Lease shall remain the same.
 

 Attested by:  Attested by:       /s/ Zak W.
Elgamal                                                LANDLORD: 10039
BISSONNET, L.P.  TENANT (signature)        Zak
Elgamal                                                           BY: Boxer
Property Management Corp.  TENANT (print name and title)  A Texas Corporation  
 Management Company for Landlord    
 4/19/06                                                                   
                                                                                                  
 Date  (signature )                                           Date    

 
 
 
69

--------------------------------------------------------------------------------

 


1ST AMENDMENT TO LEASE BETWEEN A.S.A.H. CORP. AND 10039 Bissonnet, L.P.


Landlord and Tenant agree to change the business name on the Lease from ATS
Services, Inc. to A.S.A.H. CORP. in regards to lease space commonly known as
“Suite 250” at the 10039 Bissonnet office building.  An administrative fee of $
(-0-) zero made payable to the Landlord must accompany this agreement when
forwarded to Landlord.


Tenant also agrees to abide by the Building Rules and Regulations.


All other provisions of the Lease shall remain the same.
 
 

 Attested by:  Attested by:       /s/ Zak W.
Elgamal                                                LANDLORD: 10039
BISSONNET, L.P.  TENANT (signature)        Zak
Elgamal                                                           BY: Boxer
Property Management Corp.  TENANT (print name and title)  A Texas Corporation  
 Management Company for Landlord    
 10/1/06                                                                   
 /s/ Illegible                                                       
1/22/07                                     Date  (signature and
title)                                           Date    Leasing Representative

 

 
 
70

--------------------------------------------------------------------------------

 
 
NINTH (9TH) AMENDMENT TO THE LEASE BETWEEN A.S.A.H., CORP. AND 10039 BISSONNET,
L.P.


Landlord and Tenant agree to replace Exhibits "K" and "L" with Exhibits "M" and
"N" in regards to lease space commonly known as "Suite 250" at the 10039
Bissonnet office building.  Tenant's new space is commonly known as "Suite 250"
at the 10039 Bissonnet office building.  Tenant's Rent shall increase by
$1,370.00 per month and the security deposit shall increase by
$___________.  Landlord and Tennat agree to continue to lease the space commonly
known as "Suite 250" at the 10039 Bissonnet office building under the following
terms and conditions:


From August 1, 2007 to December 31, 2007:   $6,980.00 per month.


From January 1, 2008 to December 31, 2008:   $7,167.00 per month.


From January 1, 2009 to December 31, 2009:   $7,374.00 per month.


From January 1, 2010 to December 31, 2010:   $7,614.00 per month.


From January 1, 2011 to December 31, 2011:   $7,709.00 per month.


Tenant currently has $848.25 on file as security deposit.  Tenant shall increase
the deposit to $_____________ by paying Landlord $____________ on or before
_________________, 20__.


Landlord agrees to provide Tenant with a tenant improvement allowance in the
amount of $2,490.00 for Tenant Improvements to the Premises (Tenant Improvement
Allowance).  If the Tenant chooses not to use the Tenant Improvement Allowance
towards Tenant Improvements, it may be credited towards the Tenant's rent
subject to the following provisions.  Tenant agrees that the Tenant Improvement
Allowance shall only be used/credited during the first twelve (12) months from
the commencement date of the Lease.


Tenant agrees to forefeit the Tenant Improvement Allowance if the Tenant is in
default of the Lease.


These rates are subject to the "CPI" month in the original Lease.  Landlord and
Tenant agree to the following terms and conditions:


If Tenant fails to pay Rent on or before the fifth (5th) day of any month,
Tenant shall pay Landlord a late fee equal to fifteen percent (15%) of the
amount of Rent due, which shall be paid by Tenant to Landlord immediately upon
written notice from Landlord.  Failure by Tenant to make immediate payment of
the delinquent Rent plus late fee shall constitute an Event of Default.  This
provision, expressly, does not relieve the Tenant's obligation to pay Rent on
the first of each month and is not a waiver by the Landlord to require payment
on the first day of each month.
 
 
 
71

--------------------------------------------------------------------------------

 

 
In order to receive a refund of its security deposit, if any, Tenant agrees to
provide a forwarding address to Landlord, in writing, on or before the
termination date of the Lease.  Tenant agrees that it waives any rights and
remedies with regard to the security deposit if it fails to provide such
forwarding address to Landlord, in writing, on or before the termination date of
the Lease, including waiver of the right to receive a refund and to receive a
description of damages and charges.  Landlord shall have sixty (60) days from
the date Tenant surrenders the premises and Landlord's receipt of Tenant's
forwarding address, to refund the security deposit and/or provide a written
description of damages and charges.


Landlord reserves the right to charge Tenant, and require payment in advance,
for services and/or expenses not required of Landlord under this Lease, or
incurred in relation to the Lease.  Such charges include, but are not limited
to, processing "bounced" checks, changing locks, reviewing and signing lien
waivers, lease assignments, sublet documents, providing after hours HVAC rates,
etc.  A list of charges can be obtained from the Landlord's representative.  The
charges are based on the cost to the Landlord or its management company to
provide the service which is charged for, and are subject to change at anytime
without notice.
 

Landlord’s address for Rent payments:  10039 Bissonnet, L.P.    PO Box 4737  
 Houston, Texas 77210-4737

 

Landlord’s address for all purposes other than rent payments:  720 N. Post Oak
Rd., Suite 500    Houston, Texas 77024

 
All other provisions of the Lease shall remain the same.
 
 

 Attested by:  Attested by:       /s/ Zak W.
Elgamal                                                LANDLORD: 10039
BISSONNET, L.P.  TENANT (signature)        Zak
Elgamal                                                           BY: Boxer
Property Management Corp.  TENANT (print name and title)  A Texas Corporation  
 Management Company for Landlord    
 5/24/07                                                                    /s/
John
Rentz                                              7/12/07                                     
 Date  (signature and title)                                     Date    Vice
President

 

 
 
72

--------------------------------------------------------------------------------

 




 
[amersurgexm.gif]
 
 
 
73

--------------------------------------------------------------------------------

 
 
[amersurgexn.gif]
 
 
 
74

--------------------------------------------------------------------------------

 
 
 
TENTH (10TH) AMENDMENT TO THE LEASE BETWEEN A.S.A.H., CORP. AND 10039 BISSONNET,
L.P.


Landlord and Tenant agree to replace Exhibits "M" and "N" with Exhibits "O" and
"P" in regards to lease space commonly known as "Suite 250" at the 10039
Bissonnet office building.  Tenant's new space is commonly known as "Suite 250"
at the 10039 Bissonnet office building.  Tenant's Rent shall increase by
$1,137.00 per month and the security deposit shall increase by
$____________.  Landlord and Tenant agree to continue to lease the space
commonly known as "Suite 250" at the 10039 Bissonnet office building under the
following terms and conditions:


From September 1, 2007 to December 31, 2007:       $8,117.00 per month.


From January 1, 2008 to December 31, 2008:            $8,304.00 per month.


From January 1, 2009 to December 31, 2009:            $8,484.00 per month.


From January 1, 2010 to December 31, 2010:            $8,751.00 per month.


From January 1, 2011 to December 31, 2011:            $8,846.00 per month.


Tenant currently has $848.25 on file as a security deposit.  Tenant shall
increase this deposit to $_____________ by paying Landlord $____________ on or
before _____________, 20__.


Landlord agrees to provide Tenant with a tenant improvement allowance in the
amount $2,068.00 for Tenant Improvements to the Premises (Tenant Improvement
Allowance).  If the Tenant chooses not to use the Tenant Improvement Allowance
towards Tenant Improvements, it may be credited towards the Tenant's rent
subject to the following provisions.  Tenant agrees that the Tenant Improvement
Allowance shall only be used/credited during the first twelve (12) months from
the commencement date of the Lease.


Tenant agrees to forfeit the Tenant Improvement Allowance if the Tenant is in
default of the Lease.


These rates are subject to the "CPI" month in the original Lease.  Landlord and
Tenant agree to the following terms and conditions:


If Tenant fails to pay Rent on or before the fifth (5th) day of any month,
Tenant shall pay Landlord a late fee equal to fifteen percent (15%) of the
amount of Rent due, which shall be paid by Tenant to Landlord immediately upon
written notice from Landlord.  Failure by Tenant to make immediate payment of
the delinquent Rent plus late fee shall constitute an Event of Default.  This
provision, expressly, does not relieve the Tenant's obligation to pay Rent on
the first of each month and is not a waiver by the Landlord to require payment
on the first day of each month.
 
 
75

--------------------------------------------------------------------------------

 
 
 
In order to receive a refund of its security deposit, if any, Tenant agrees to
provide a forwarding address to Landlord, in writing, on or before the
termination date of the lease.  Tenant agrees that it waives any rights and
remedies with regard to the security deposit if it fails to provide such
forwarding address to Landlord, in writing, on or before the termination date of
the Lease, including waiver of the right to receive a refund and to receive a
description of damages and charges.  Landlord shall have sixty (60) days from
the date Tenant surrenders the premises and Landlord's receipt of Tenant's
forwarding address, to refund the security deposit and/or provide a written
description of damages and charges.


Landlord reserves the right to charge Tenant, and require payment in advance,
for services and/or expenses not required of Landlord under this Lease, or
incurred in relation to the Lease.  Such charges include, but are not limited
to, processing "bounced" checks, changing locks, reviewing and signing lien
waivers, lease assignments, sublet documents, providing after hours HVAC rates,
etc.  A list of charges can be obtained from the Landlord's representative.  The
charges are based on the cost to the Landlord or its management company to
provide the service which is charges for, and are subject to change at anytime
without notice.
 

Landlord’s address for Rent payments:  10039 Bissonnet, L.P.    PO Box 4737  
 Houston, Texas 77210-4737

 

Landlord’s address for all purposes other than rent payments:  720 N. Post Oak
Rd., Suite 500    Houston, Texas 77024

                                                                                                   
All other provisions of the Lease shall remain the same.
 
 

 Attested by:  Attested by:       /s/ Zak W.
Elgamal                                                LANDLORD: 10039
BISSONNET, L.P.  TENANT (signature)        ASA, INC. PRESIDENT, ZAK ELGAMAL    
 BY: Boxer Property Management Corp.  TENANT (print name and title)  A Texas
Corporation    Management Company for Landlord    
 7/8/07                                                                     /s/
John
Rentz                                              7/24/07                                     
 Date  (signature and title)                                           Date  
 Vice President


 
 
76

--------------------------------------------------------------------------------

 
 
IMPROVEMENT AGREEMENT


A.S.A.H. Corp. (Tenant) does hereby agree to pay for the following improvements
to the Premise (“Suite 250”) at the 10039 Bissonnet office building.  These
improvements shall be at Tenant’s sole cost and expense. This amount is due on
or before September 1, 2007.  In the event that these improvements delay the
occupancy of the Premises by Tenant, Tenant shall not be released from its Rent
obligations, which will begin on the original commencement date.


1.  
Demolish walls creating large bullpen area

2.  
Relocate 2 doors



Additional notes:


See Exhibits “O” and “P”




Zak Elgamal,
President                                                                           
7/18/07                                                            
TENANT (signature and
title)                                                                Date




ASA, INC., ZAK ELGAMAL, PRESIDENT    
TENANT (print name)
 
 
 
 
 
77

--------------------------------------------------------------------------------

 
 
[amersurgexo.gif]
 
 
78

--------------------------------------------------------------------------------

 
 
 
[amersurgexp.gif]

 
 
79

--------------------------------------------------------------------------------

 
 
ELEVENTH AMENDMENT TO THE LEASE BETWEEN A.S.A.H., CORP. AND 10039 BISSONNET,
L.P.


Landlord and Tenant agree to change commencement date of the Ninth Amendment to
the Lease for the Premises commonly known as “Suite 250” at the 10039 Bissonnet
office building from August 1, 2007 to September 1, 2007.


Landlord and Tenant agree to the following rent schedule:


From September 1, 2007 to December 31, 2007: $6,980.00 per month.


From January 1, 2008 to December 31, 2008: $7,167.00 per month.


From January 1, 2009 to December 31, 2009: $7,374.00 per month.


From January 1, 2010 to December 31, 2010: $7,614.00 per month.


From January 1, 2011 to December 31, 2011: $7,709.00 per month.


All rates are subject to the “CPI” clause in the First Amendment.
 
 

Landlord’s address for Rent payments:  10039 Bissonnet, L.P.    PO Box 4737  
 Houston, Texas 77210-4737

 

Landlord’s address for all purposes other than rent payments:  720 N. Post Oak
Rd., #500    Houston, Texas 77024

 
All other provisions of the Lease shall remain the same.
 
 

 Attested by:  Attested by:       /s/ Zak W.
Elgamal                                                LANDLORD: 10039
BISSONNET, L.P.  TENANT (signature)        Zak Elgamal,
President                                        BY: Boxer Property Management
Corp.  TENANT (print name and title)  A Texas Corporation    Management Company
for Landlord    
 8/15/07                                                                     /s/
John Rentz                                             
10/13/07                                      Date  (signature and
title)                                           Date    Vice President

 
 
 
 
80

--------------------------------------------------------------------------------

 
 
 
TWELFTH (12TH) AMENDMENT TO THE LEASE AGREEMENT BETWEEN A.S.A.H. CORP. AND 10039
BISSONNET, L.P.


This Twelfth (12th) Amendment to the Lease between 10039 Bissonnet, L.P.
("Landlord") and A.S.A.H. Corp. ("Tenant") for the Premises commonly known as
"Suite 250" at the 10039 Bissonnet office building, is entered into effective
October 8, 2009, pursuant to which the parties mutually agree to change the
certain terms of the Tenth Amendment to the original Lease as follows:


Landlord and Tenant agree to the following rent schedule:


From September 1, 2007 to December 31, 2007:       $8,117.00 per month.
From January 1, 2008 to December 31, 2008:            $8,304.00 per month.
From January 1, 2009 to December 31, 2009:            $8,484.00 per month.
From January 1, 2010 to December 31, 2010:            $8,751.00 per month.
From January 1, 2011 to December 31, 2014:            $8,846.00 per month.


These rates are subject to the "CPI" month in the original Lease.


In addition, Landlord and Tenant mutually agree that Tenant, as it sole cost and
expense, shall have the right to erect a fence in the parking lot, in the
general location as shown on the site plan attached hereto as Exhibit "F".  The
fence, gate and area enclosed by same shall be referred to as the "Site" and
also included as part of the Tenant's Premises as defined in the Lease.  The
specific location and materials, including the type of gate, must be approved
prior to installation by Landlord, in writing.  Tenant will maintain the Site by
keeping the fence and parking area in good condition and will repair or replace
it as necessary within ten (10) days upon receiving written notice from
Landlord.  All cost, for repair, replacement, or maintenance of the Site shall
be at the Tenant's sole cost and expense.  Tenant further agrees that if it
fails to comply with said request to repair, replace, or otherwise maintain the
Site, same shall be an event of default under the Lease, and Landlord may cause
same to be corrected or changes made and bill Tenant for the cost thereof, which
amount Tenant agrees to pay within ten (10) days following receipt of the
invoice.


Notwithstanding anything to the contrary in paragraph 41 of the Lease, Tenant
agrees that Tenant, its employees, agents, customers, visitors and invitees will
park only within the Site (as defined above).  Tenant agrees and understands
that any vehicles owned or operated by Tenant, its employees, agents, customers,
visitors and invitees that are discovered parked outside of the Site shall be
subject to towing, in Landlord's sole discretion.  Tenant will post signage to
warn its employees, agents, customers, visitors and invitees of this
restriction, and releases Landlord and its agents from any claims arising from
the enforcement of same.
 
 

Landlord’s address for Rent payments:  10039 Bissonnet, L.P.    PO Box 4737  
 Houston, Texas 77210-4737

 

Landlord’s address for all purposes other than rent payments:  720 N. Post Oak
Rd., Suite 500   Houston, Texas 77024

 

                                                                                                        
 
81

--------------------------------------------------------------------------------

 
 
All other provisions of the Lease shall remain the same.
 
 

 Attested by:  Attested by:       /s/ Zak W.
Elgamal                                                LANDLORD: 10039
BISSONNET, L.P.  TENANT (signature)        Zak Elgamal,
President                                       BY: Boxer Property Management
Corp.  TENANT (print name and title)  A Texas Corporation    Management Company
for Landlord    
 10/12/09                                                                    /s/
John Rentz                                              
 11/11/09                             Date  (signature and
title)                                           Date    

 
 
 
82

--------------------------------------------------------------------------------

 

[amersurgexfi.gif]
 
 
83

--------------------------------------------------------------------------------

 
 
ACCEPTANCE OF PREMISES


BUILDING NAME:     Bissonnet,
L.P.                                                         
                                                                           


ADDRESS:                   10039 Bissonnet, Houston, Texas 77036             
                                                                           


As the tenant of suite # 250, I hereby certify that I have accepted the
premises, and all tenant improvements as set forth in the Lease agreement have
been completed in a manner satisfactory and acceptable to me.




/s/ Zak Elgamal                                                    
TENANT (signature and title)  President




Zak Elgamal                                                         
TENANT (print name)




__________________________________
Date




 
84

--------------------------------------------------------------------------------